Exhibit 10.53
 
[v176739_ex10-53x1x1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[v176739_ex10-53x2x1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
DE-EE0002724
Attachment 1 – Intellectual Property Provisions



GDLB-1003
Intellectual Property Provisions (GDLB-1003)
Grant - Special Data Statute
Research, Development, or Demonstration
Large Businesses, State and Local Governments, and Foreign Entities


01. 10 CFR 600.325   Appendix A
 
Rights in Data - Programs Covered Under Special Data Statutes (OCT 2003)
 
02. FAR 52.227-12
 
Patent Rights – Waiver (JUL 1996), as modified by 10 C.F.R. 784, DOE Patent
Waiver Regulations
 
03. FAR 52.227-23
 
Rights to Proposal Data (Technical) (JUN 1987)
 



NOTE: In reading these provisions, any reference to “contractor” shall mean
“recipient,” and any reference to “contract” or “subcontract” shall mean “award”
or “subaward.”
 

--------------------------------------------------------------------------------


 
01. 10 CFR 600.325 Appendix A, Rights in Data - Programs Covered Under Special
Data Statutes (OCT 2003)


(a) Definitions


Computer Data Bases, as used in this clause, means a collection of data in a
form capable of, and for the purpose of, being stored in, processed, and
operated on by a computer. The term does not include computer software.
Computer software, as used in this clause, means (i) computer programs which are
data comprising a series of instructions, rules, routines, or statements,
regardless of the media in which recorded, that allow or cause a computer to
perform a specific operation or series of operations and (ii) data comprising
source code listings, design details, algorithms, processes, flow charts,
formulae and related material that would enable the computer program to be
produced, created or compiled. The term does not include computer data bases.
Data, as used in this clause, means recorded information, regardless of form or
the media on which it may be recorded. The term includes technical data and
computer software. The term does not include information incidental to
administration, such as financial, administrative, cost or pricing or management
information.
Form, fit, and function data, as used in this clause, means data relating to
items, components, or processes that are sufficient to enable physical and
functional interchangeability as well as data identifying source, size,
configuration, mating and attachment characteristics, functional
characteristics, and performance requirements except that for computer software
it means data identifying source, functional characteristics, and performance
requirements but specifically excludes the source code, algorithm, process,
formulae, and flow charts of the software.
Limited rights data, as used in this clause, means data (other than computer
software) developed at private expense that embody trade secrets or are
commercial or financial and confidential or privileged.
Restricted computer software, as used in this clause, means computer software
developed at private expense and that is a trade secret; is commercial or
financial and confidential or privileged; or is published copyrighted computer
software; including modifications of such computer software.
Protected data, as used in this clause, means technical data or commercial or
financial data first produced in the performance of the award which, if it had
been obtained from and first produced by a non-federal party, would be a trade
secret or commercial or financial information that is privileged or confidential
under the meaning of 5 U.S.C. 552(b)(4) and which data is marked as being
protected data by a party to the award.
Protected rights, as used in this clause, mean the rights in protected data set
forth in the Protected Rights Notice of paragraph (g) of this clause.
Technical data, as used in this clause, means that data which are of a
scientific or technical nature. Technical data does not include computer
software, but does include manuals and instructional materials and technical
data formatted as a computer data base.
Unlimited rights, as used in this clause, means the right of the Government to
use, disclose, reproduce, prepare derivative works, distribute copies to the
public, and perform publicly and display publicly, in any manner and for any
purpose whatsoever, and to have or permit others to do so.


(b) Allocation of Rights


(1) Except as provided in paragraph (c) of this clause regarding copyright, the
Government shall have unlimited rights in--
(i) Data specifically identified in this agreement as data to be delivered
without restriction;
(ii) Form, fit, and function data delivered under this agreement;
(iii) Data delivered under this agreement (except for restricted computer
software) that constitute manuals or instructional and training material for
installation, operation, or routine maintenance and repair of items, components,
or processes delivered or furnished for use under this agreement; and (iv) All
other data delivered under this agreement unless provided otherwise for
protected data in accordance with paragraph (g) of this clause or for limited
rights data or restricted computer software in accordance with paragraph (h) of
this clause.
(2) The Recipient shall have the right to--
(i) Protect rights in protected data delivered under this agreement in the
manner and to the extent provided in paragraph (g) of this clause;
(ii) Withhold from delivery those data which are limited rights data or
restricted computer software to the extent provided in paragraph (h) of this
clause;
(iii) Substantiate use of, add, or correct protected rights or copyrights
notices and to take other appropriate action, in accordance with paragraph (e)
of this clause; and
(iv) Establish claim to copyright subsisting in data first produced in the
performance of this agreement to the extent provided in subparagraph (c)(1) of
this clause.
 

--------------------------------------------------------------------------------


 
(c) Copyright


(1) Data first produced in the performance of this agreement. Except as
otherwise specifically provided in this agreement, the Recipient may establish,
without the prior approval of the Contracting Officer, claim to copyright
subsisting in any data first produced in the performance of this agreement. If
claim to copyright is made, the Recipient shall affix the applicable copyright
notice of 17 U.S.C. 401 or 402 and acknowledgment of Government sponsorship
(including agreement number) to the data when such data are delivered to the
Government, as well as when the data are published or deposited for registration
as a published work in the U.S. Copyright Office. For such copyrighted data,
including computer software, the Recipient grants to the Government, and others
acting on its behalf, a paid-up nonexclusive, irrevocable, worldwide license to
reproduce, prepare derivative works, distribute copies to the public, and
perform  publicly and display publicly, by or on behalf of the Government, for
all such data.
(2) Data not first produced in the performance of this agreement. The Recipient
shall not, without prior written permission of the Contracting Officer,
incorporate in data delivered under this agreement any data that are not first
produced in the performance of this agreement and that contain the copyright
notice of 17 U.S.C. 401 or 402, unless the Recipient identifies such data and
grants to the Government, or acquires on its behalf, a license of the same scope
as set forth in subparagraph (c)(1) of this clause; provided, however, that if
such data are computer software, the Government shall acquire a copyright
license as set forth in subparagraph (h)(3) of this clause if included in this
agreement or as otherwise may be provided in a collateral agreement incorporated
or made a part of this agreement.
(3) Removal of copyright notices. The Government agrees not to remove any
copyright notices placed on data pursuant to this paragraph (c), and to include
such notices on all reproductions of the data.


(d) Release, Publication and Use of Data


(1) The Receipt shall have the right to use, release to others, reproduce,
distribute, or publish any data first produced or specifically used by the
Recipient in the performance of this contract, except to the extent such data
may be subject to the Federal export control or national security laws or
regulations, or unless otherwise provided in this paragraph of this clause or
expressly set forth in this contract.
(2) The Recipient agrees that to the extent it receives or is given access to
data necessary for the performance of this agreement which contain restrictive
markings, the Recipient shall treat the data in accordance with such markings
unless otherwise specifically authorized in writing by the Contracting Officer.


(e) Unauthorized Marking of Data


(1) Notwithstanding any other provisions of this agreement concerning inspection
or acceptance, if any data delivered under this agreement are marked with the
notices specified in subparagraph (g)(2) or (g)(3) of this clause and use of
such is not authorized by this clause, or if such data bears any other
restrictive or limiting markings not authorized by this agreement, the
Contracting Officer may at any time either return the data to the Recipient or
cancel or ignore the markings. However, the following procedures shall apply
prior to canceling or ignoring the markings.
(i) The Contracting Officer shall make written inquiry to the Recipient
affording the Recipient 30 days from receipt of the inquiry to provide written
justification to substantiate the propriety of the markings;
(ii) If the Recipient fails to respond or fails to provide written justification
to substantiate the propriety of the markings within the 30-day period (or a
longer time not exceeding 90 days approved in writing by the Contracting Officer
for good cause shown), the Government shall have the right to cancel or ignore
the markings at any time after said period and the data will no longer be made
subject to any disclosure prohibitions.
(iii) If the Recipient provides written justification to substantiate the
propriety of the markings within the period set in subdivision (e)(1)(i) of this
clause, the Contracting Officer shall consider such written justification and
determine whether or not the markings are to be cancelled or ignored. If the
Contracting Officer determines that the markings are authorized, the Recipient
shall be so notified in writing. If the Contracting Officer determines, with
concurrence of the head of the contracting activity, that the markings are not
authorized, the Contracting Officer shall furnish the Recipient a written
determination, which determination shall become the final agency decision
regarding the appropriateness of the markings unless the Recipient files suit in
a court of competent jurisdiction within 90 days of receipt of the Contracting
Officer's decision. The Government shall continue to abide by the markings under
this subdivision (e)(1)(iii) until final resolution of the matter either by the
Contracting Officer's determination become final (in which instance the
Government shall thereafter have the right to cancel or ignore the markings at
any time and the data will no longer be made subject to any disclosure
prohibitions), or by final disposition of the matter by court decision if suit
is filed.
 

--------------------------------------------------------------------------------


 
(2) The time limits in the procedures set forth in subparagraph (e)(1) of this
clause may be modified in accordance with agency regulations implementing the
Freedom of Information Act (5 U.S.C. 552) if necessary to respond to a request
thereunder.


(f) Omitted or Incorrect Markings


(1) Data delivered to the Government without either the limited rights or
restricted rights notice as authorized by paragraph (g) of this clause, or the
copyright notice required by paragraph (c) of this clause, shall be deemed to
have been furnished with unlimited rights, and the Government assumes no
liability for the disclosure, use, or reproduction of such data. However, to the
extent the data has not been disclosed without restriction outside the
Government, the Recipient may request, within 6 months (or a longer time
approved by the Contracting Officer for good cause shown) after delivery of such
data, permission to have notices placed on qualifying data at the Recipient's
expense, and the Contracting Officer may agree to do so if the Recipient--
(i) Identifies the data to which the omitted notice is to be applied;
(ii) Demonstrates that the omission of the notice was inadvertent;
(iii) Establishes that the use of the proposed notice is authorized; and
(iv) Acknowledges that the Government has no liability with respect to the
disclosure, use, or reproduction of any such data made prior to the addition of
the notice or resulting from the omission of the notice.
(2) The Contracting Officer may also:
(i) Permit correction at the Recipient's expense of incorrect notices if the
Recipient identifies the data on which correction of the notice is to be made,
and demonstrates that the correct notice is authorized; or
(ii) Correct any incorrect notices.


(g) Rights to Protected Data


(1) The Recipient may, with the concurrence of DOE, claim and mark as protected
data, any data first produced in the performance of this award that would have
been treated as a trade secret if developed at private expense. Any such claimed
“protected data'' will be clearly marked with the following Protected Rights
Notice, and will be treated in accordance with such Notice, subject to the
provisions of paragraphs (e) and (f) of this clause.


PROTECTED RIGHTS NOTICE


These protected data were produced under agreement no. DE-EE0002724 with the
U.S. Department of Energy and may not be published, disseminated, or disclosed
to others outside the Government until five (5) years from the date the data was
generated, unless express written authorization is obtained from the recipient.
Upon expiration of the period of protection set forth in this Notice, the
Government shall have unlimited rights in this data. This Notice shall be marked
on any reproduction of this data, in whole or in part.


(2) Any such marked Protected Data may be disclosed under obligations of
confidentiality for the following purposes:
(a) For evaluation purposes under the restriction that the “Protected Data” be
retained in confidence and not be further disclosed; or
(b) To subcontractors or other team members performing work under the
Government's program
(3) The obligations of confidentiality and restrictions on publication and
dissemination shall end for any Protected Data.
(a) At the end of the protected period;
(b) If the data becomes publicly known or available from other sources without a
breach of the obligation of confidentiality with respect to the Protected Data;
(c) If the same data is independently developed by someone who did not have
access to the Protected Data and such data is made available without obligations
of confidentiality; or
(d) If the Recipient disseminates or authorizes another to disseminate such data
without obligations of confidentiality.
(4) However, the Recipient agrees that the following types of data are not
considered to be protected and shall be provided to the Government when required
by this award without any claim that the data are Protected Data. The parties
agree that notwithstanding the following lists of types of data, nothing
precludes the Government from seeking delivery of additional data in accordance
with this award, or from making publicly available additional nonprotected data,
nor does the following list constitute any admission by the Government that
technical data not on the list is Protected Data.
 

--------------------------------------------------------------------------------


 
List of nonprotected data:  "Information as defined in the Reporting
Requirements Checklist, specifically, within the Final Progress Report."
(5) The Government's sole obligation with respect to any protected data shall be
as set forth in this paragraph (g).


(h) Protection of Limited Rights Data


When data other than that listed in subparagraphs (b)(1)(i), (ii), and (iii) of
this clause are specified to be delivered under this agreement and such data
qualify as either limited rights data or restricted computer software, the
Recipient, if the Recipient desires to continue protection of such data, shall
withhold such data and not furnish them to the Government under this agreement.
As a condition to this withholding the Recipient shall identify the data being
withheld and furnish form, fit, and function data in lieu thereof.


(i) Subaward/Contract


The Recipient has the responsibility to obtain from its
subrecipients/contractors all data and rights therein necessary to fulfill the
Recipient's obligations to the Government under this agreement. If a
subrecipient/contractor refuses to accept terms affording the Government such
rights, the Recipient shall promptly bring such refusal to the attention of the
Contracting Officer and not proceed with subaward/contract award without further
authorization.


(j) Additional Data Requirements


In addition to the data specified elsewhere in this agreement to be delivered,
the Contracting Officer may, at anytime during agreement performance or within a
period of 3 years after acceptance of all items to be delivered under this
agreement, order any data first produced or specifically used in the performance
of this agreement. This clause is applicable to all data ordered under this
subparagraph. Nothing contained in this subparagraph shall require the Recipient
to deliver any data the withholding of which is authorized by this clause or
data which are specifically identified in this agreement as not subject to this
clause. When data are to be delivered under this subparagraph, the Recipient
will be compensated for converting the data into the prescribed form, for
reproduction, and for delivery.
 
(k) The Recipient agrees, except as may be otherwise specified in this agreement
for specific data items listed as not subject to this paragraph, that the
Contracting Officer or an authorized representative may, up to three years after
acceptance of all items to be delivered under this contract, inspect at the
Recipient's facility any data withheld pursuant to paragraph (h) of this clause,
for purposes of verifying the Recipient's assertion pertaining to the limited
rights or restricted rights status of the data or for evaluating work
performance. Where the Recipient whose data are to be inspected demonstrates to
the Contracting Officer that there would be a possible conflict of interest if
the inspection were made by a particular representative, the Contracting Officer
shall designate an alternate inspector.
 
 
 
 
02. FAR 52.227-12 Patent Rights – Waiver (JUL 1996), as modified by 10 C.F.R.
784, DOE Patent Waiver Regulations


(a)
Definitions.

 
As used in this clause:
 
Background patent means a domestic patent covering an invention or discovery
which is not a Subject Invention and which is owned or controlled by the
Contractor at any time through the completion of this contract:
 
(i)  
Which the Contractor, but not the Government, has the right to license to others
without obligation to pay royalties thereon, and    
  (ii)  
Infringement of which cannot reasonably be avoided upon the practice of any
specific process, method, machine, manufacture or composition of matter
(including relatively minor modifications thereof) which is a subject of the
research, development, or demonstration work performed under this contract.

 
Contract means any contract, grant, agreement, understanding, or other
arrangement, which includes research, development, or demonstration work, and
includes any assignment or substitution of parties.


DOE patent waiver regulations means the Department of Energy patent waiver
regulations at 10 CFR Part 784.
 

--------------------------------------------------------------------------------


 
Invention as used in this clause, means any invention or discovery which is or
may be patentable or otherwise protectable under Title 35 of the United States
Code or any novel variety of plant that is or may be protectable under the Plant
Variety Protection Act (7 U.S.C. 2321 et seq.).


Made when used in relation to any invention means the conception or first actual
reduction to practice of such invention.


Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.


Patent Counsel means the Department of Energy Patent Counsel assisting the
procuring activity.


Practical application means to manufacture, in the case of a composition or
product; to practice, in the case of a process or method; or to operate, in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are, to the
extent permitted by law or Government regulations, available to the public on
reasonable terms.


Secretary means the Secretary of Energy.


Small business firm means a small business concern as defined at Section 2 of
the Pub. L. 85-536 (15 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration.  For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3-8 and 13 CFR 121.3-12,
respectively, will be used.


Subject invention means any invention of the Contractor conceived or first
actually reduced to practice in the course of or under this contract, provided
that in the case of a variety of plant, the date of determination (as defined in
section 41(d) of the Plant Variety Protection Act (7 U.S.C. 2401(d)) must also
occur during the period of contract performance.


(b)
Allocation of principal rights.

 
Whereas DOE has granted a waiver of rights to subject inventions to the
Contractor, the Contractor may elect to retain the entire right, title, and
interest throughout the world to each subject invention subject to the
provisions of this clause and 35 U.S.C. ''202 and 203.  With respect to any
subject invention in which the Contractor elects to retain title, the Federal
Government shall have a nonexclusive, nontransferable, irrevocable, paid-up
license to practice or have practiced for or on behalf of the United States the
subject invention throughout the world.


(c)
Invention disclosure, election of title, and filing of patent applications by
Contractor.



(1)           The Contractor shall disclose each subject invention to the Patent
Counsel within six months after conception or first actual reduction to
practice, whichever occurs first in the course of or under this contract, but in
any event, prior to any sale, public use, or public disclosure of such invention
known to the Contractor.  The disclosure to the Patent Counsel shall be in the
form of a written report and shall identify the inventors and the contract under
which the invention was made.  It shall be sufficiently complete in technical
detail to convey a clear understanding, to the extent known at the time of the
disclosure, of the nature, purpose, operation, and physical, chemical,
biological, or electrical characteristics of the invention.  The disclosure
shall also identify any publication, on sale, or public use of the invention and
whether a manuscript describing the invention has been submitted for publication
and, if so, whether it has been accepted for publication at the time of
disclosure.  In addition, after disclosure to the Patent Counsel, the Contractor
shall promptly notify the Patent Counsel of the acceptance of any manuscript
describing the invention for publication or of any on sale or public use planned
by the Contractor.


(2)           The Contractor shall elect in writing whether or not to retain
title to any such invention by notifying the Patent Counsel at the time of
disclosure or within 8 months of disclosure, as to those countries (including
the United States) in which the Contractor will retain title; provided, that in
any case where publication, on sale, or public use has initiated the 1-year
statutory period wherein valid patent protection can still be obtained in the
United States, the period of election of title may be shortened by the Agency to
a date that is no more than 60 days prior to the end of the statutory
period.  The Contractor shall notify the Patent Counsel as to those countries
(including the United States) in which the Contractor will retain title not
later than 60 days prior to the end of the statutory period.



--------------------------------------------------------------------------------


 
(3)           The Contractor shall file its United States patent application on
an elected invention within 1 year after election, but not later than at least
60 days prior to the end of any statutory period wherein valid patent protection
can be obtained in the United States after a publication, on sale, or public
use.  The Contractor shall file patent applications in additional countries
(including the European Patent Office and under the Patent Cooperation Treaty)
within either 10 months of the corresponding initial patent application or 6
months from the date permission is granted by the Commissioner of Patents and
Trademarks to file foreign patent applications where foreign filing has been
prohibited by a Secrecy Order.


(4)           Requests for extension of the time for disclosure to the Patent
Counsel, election, and filing may, at the discretion of DOE, be granted, and
will normally be granted unless the Patent Counsel has reason to believe that a
particular extension would prejudice the Government's interest.


(d)
Conditions when the Government may obtain title notwithstanding an existing
waiver.

 
The Contractor shall convey to DOE, upon written request, title to any subject
invention--


(1)           If the Contractor elects not to retain title to a subject
invention;


        (2)           If the Contractor fails to disclose or elect the subject
invention within the times specified in paragraph (c) of this clause (provided
that DOE may only request title within 60 days after learning of the
Contractor's failure to report or elect within the specified times);


(3)           In those countries in which the Contractor fails to file patent
applications within the times specified in paragraph (c) of this clause;
provided, however, that if the Contractor has filed a patent application in a
country after the times specified in paragraph (c) of this clause, but prior to
its receipt of the written request of DOE, the Contractor shall continue to
retain title in that country;
 
(4)           In any country in which the Contractor decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
reexamination or opposition proceeding on, a patent on a subject invention; or


(5)           If the waiver authorizing the use of this clause is terminated as
provided in paragraph (p) of this clause.


(e)
Minimum rights to Contractor when the Government retains title.



(1)           The Contractor shall retain a nonexclusive, royalty-free license
throughout the world in each subject invention to which the Government obtains
title under paragraph (d) of this clause except if the Contractor fails to
disclose the subject invention within the times specified in paragraph (c) of
this clause.  The Contractor's license extends to its domestic subsidiaries and
affiliates, if any, within the corporate structure of which the Contractor is a
part and includes the right to grant sublicenses of the same scope to the extent
the Contractor was legally obligated to do so at the time the contract was
awarded.  The license is transferable only with the approval of DOE except when
transferred to the successor of that part of the Contractor's business to which
the invention pertains.


(2)           The Contractor's domestic license may be revoked or modified by
DOE to the extent necessary to achieve expeditious practical application of the
subject invention pursuant to an application for an exclusive license submitted
in accordance with applicable provisions in 37 CFR part 404 and DOE licensing
regulations.  This license shall not be revoked in that field of use or the
geographical areas in which the Contractor has achieved practical application
and continues to make the benefits of the invention reasonably accessible to the
public.  The license in any foreign country may be revoked or modified at the
discretion of DOE to the extent the Contractor, its licensees, or its domestic
subsidiaries or affiliates have failed to achieve practical application in that
foreign country.


(3)           Before revocation or modification of the license, DOE shall
furnish the Contractor a written notice of its intention to revoke or modify the
license, and the Contractor shall be allowed 30 days (or such other time as may
be authorized by DOE for good cause shown by the Contractor) after the notice to
show cause why the license should not be revoked or modified.  The Contractor
has the right to appeal, in accordance with applicable agency licensing
regulations and 37 CFR part 404 concerning the licensing of Government-owned
inventions, any decision concerning the revocation or modification of its
license.
 

--------------------------------------------------------------------------------


 
(f)
Contractor action to protect the Government's interest.



(1)           The Contractor agrees to execute or to have executed and promptly
deliver to DOE all instruments necessary to:


(i)      establish or confirm the rights the Government has throughout the world
in those subject inventions to which the Contractor elects to retain title, and


(ii)           convey title to DOE when requested under paragraphs (d) and
(n)(2) of this clause, and to enable the Government to obtain patent protection
throughout the world in that subject invention.


(2)           The Contractor agrees to require, by written agreement, its
employees, other than clerical and nontechnical employees, to disclose promptly
in writing to personnel identified as responsible for the administration of
patent matters and in a format suggested by the Contractor each subject
invention made under contract in order that the Contractor can comply with the
disclosure provisions of paragraph (c) of this clause, and to execute all papers
necessary to file  patent applications on subject inventions and to establish
the Government's rights in the subject inventions.  This disclosure format
should require, as a minimum, the information required by paragraph (c)(1) of
this clause.  The Contractor shall instruct such employees through employee
agreements or other suitable educational programs on the importance of reporting
inventions in sufficient time to permit the filing of patent applications prior
to U.S. or foreign statutory bars.


(3)           The Contractor shall notify DOE of any decision not to continue
the prosecution of a patent application, pay maintenance fees, or defend in a
reexamination or opposition proceeding on a patent, in any country, not less
than 30 days before the expiration of the response period required by the
relevant patent office.


(4)           The Contractor agrees to include, within the specification of any
United States patent application and any patent issuing thereon covering a
subject invention, the following statement:  "This invention was made with
Government support under (identify the contract) awarded by DOE.  The Government
has certain rights in this invention."


(5)           The Contractor shall establish and maintain active and effective
procedures to assure that subject inventions are promptly identified and
disclosed to Contractor personnel responsible for patent matters within 6 months
of conception and/or first actual reduction to practice, whichever occurs first
in the course of or under this contract.  These procedures shall include the
maintenance of laboratory notebooks or equivalent records and other records as
are reasonably necessary to document the conception and/or the first actual
reduction to practice of subject inventions, and records that show that the
procedures for identifying and disclosing the inventions are followed.  Upon
request, the Contractor shall furnish the Patent Counsel a description of such
procedures for evaluation and for determination as to their effectiveness.


(6)           The Contractor agrees, when licensing a subject invention, to
arrange to avoid royalty charges on acquisitions involving Government funds,
including funds derived through Military Assistance Program of the Government or
otherwise derived through the Government; to refund any amounts received as
royalty charges on the subject invention in acquisitions for, or on behalf of,
the Government; and to provide for such refund in any instrument transferring
rights in the invention to any party.


(7)           The Contractor shall furnish the Patent Counsel the following:


(i)      Interim reports every 12 months (or such longer period as may be
specified by the Patent Counsel) from the date of the contract, listing subject
inventions during that period and stating that all subject inventions have been
disclosed or that there are no such inventions.


(ii)           A final report, within 3 months after completion of the
contracted work, listing all subject inventions or stating that there were no
such inventions, and listing all subcontracts at any tier containing a patent
rights clause or certifying that there were no such subcontracts.


(8)           The Contractor shall promptly notify the Patent Counsel in writing
upon the award of any subcontract at any tier containing a patent rights clause
by identifying the subcontractor, the applicable patent rights clause, the work
to be performed under the subcontract, and the dates of award and estimated
completion.  Upon request of the Patent Counsel, the Contractor shall furnish a
copy of such subcontract, and no more frequently than annually, a listing of the
subcontracts that have been awarded.
 

--------------------------------------------------------------------------------


 
(9)           The Contractor shall provide, upon request, the filing  date,
serial number and title, a copy of the patent application (including an
English-language version if filed in a language other than English), and patent
number and issue date for any subject invention for which the Contractor has
retained title.


(10)           Upon request, the Contractor shall furnish the Government an
irrevocable power to inspect and make copies of the patent application file.


(g)
Subcontracts.



(1)           Unless otherwise directed by the Contracting Officer, the
Contractor shall include the clause at 48 CFR 952.227-11, suitably modified to
identify the parties, in all subcontracts, regardless of tier, for experimental,
developmental, or research work to be performed by a small business firm or
nonprofit organization, except where the work of the subcontract is subject to
an Exceptional Circumstances Determination by DOE.  In all other subcontracts,
regardless of tier, for experimental, developmental, demonstration, or research
work, the Contractor shall include the patent rights clause at 48 CFR 952.227-13
(suitably modified to identify the parties).


(2)           The Contractor shall not, as part of the consideration for
awarding the subcontract, obtain rights in the subcontractor's subject
inventions.


(3)           In the case of subcontractors at any tier, the Department, the
subcontractor, and Contractor agree that the mutual obligations of the parties
created by this clause constitute a contract between the subcontractor and the
Department with respect to those matters covered by this clause.


(4)           The Contractor shall promptly notify the Contracting Officer in
writing upon the award of any subcontract at any tier containing a patent rights
clause by identifying the subcontractor, the applicable patent rights clause,
the work to be performed under the subcontract, and the dates of award and
estimated completion.  Upon request of the Contracting Officer, the Contracting
Officer shall furnish a copy of such subcontract, and, no more frequently than
annually, a listing of the subcontracts that have been awarded.


(h)
Reporting on utilization of subject inventions.



The Contractor agrees to submit on request periodic reports no more frequently
than annually on the utilization of a subject invention or on efforts at
obtaining such utilization that are being made by the Contractor and any of its
licensees or assignees.  Such reports shall include information regarding the
status of development, date of first commercial sale or use, gross royalties
received by the Contractor, and such other data and information as DOE may
reasonably specify.  The Contractor also agrees to provide additional reports as
may be requested by DOE in connection with any march-in proceedings undertaken
by DOE in accordance with paragraph (j) of this clause.  To the extent data or
information supplied under this paragraph is considered by the Contractor, its
licensee or assignee to be privileged and confidential and is so marked, DOE
agrees that, to the extent permitted by law, it shall not disclose such
information to persons outside the Government.


(i)
Preference for United States industry.



 Notwithstanding any other provision of this clause, the Contractor agrees that
neither it nor any assignee will grant to any person the exclusive right to use
or sell any subject invention in the United States unless such person agrees
that any products embodying the subject invention will be manufactured
substantially in the United States.  However, in individual cases, the
requirement for such an agreement may be waived by DOE upon a showing by the
Contractor or its assignee that reasonable but unsuccessful efforts have been
made to grant licenses on similar terms to potential licensees that would be
likely to manufacture substantially in the United States or that under the
circumstances domestic manufacture is not commercially feasible.
 

--------------------------------------------------------------------------------


 
(j)
March-in rights.



The Contractor agrees that with respect to any subject invention in which it has
acquired title, DOE has the right in accordance with the procedures in 48 CFR
27.304-1(g) to require the Contractor, an assignee, or exclusive licensee of a
subject invention to grant a nonexclusive, partially exclusive, or exclusive
license in any field of use to a responsible applicant or applicants, upon terms
that are reasonable under the circumstances, and if the Contractor, assignee, or
exclusive licensee refuses such a request, DOE has the right to grant such a
license itself if DOE determines that--


(1)           Such action is necessary because the Contractor or assignee has
not taken, or is not expected to take within a reasonable time, effective steps
to achieve practical application of the subject invention in such field of use;


(2)           Such action is necessary to alleviate health or safety needs which
are not reasonably satisfied by the Contractor, assignee, or their licensees;
 
(3)           Such action is necessary to meet requirements for public use
specified by Federal regulations and such requirements are not reasonably
satisfied by the Contractor, assignee, or licensees; or


(4)           Such action is necessary because the agreement required by
paragraph (i) of this clause has not been obtained or waived or because a
licensee of the exclusive right to use or sell any subject invention in the
United States is in breach of such agreement.


(k)
Background Patents [reserved]



(l)
Communications.

 
All reports and notifications required by this clause shall be submitted to the
Patent Counsel unless otherwise instructed.


(m)
Other inventions.

 
Nothing contained in this clause shall be deemed to grant to the Government any
rights with respect to any invention other than a subject invention, except with
respect to Background Patents, above.


(n)
Examination of records relating to inventions.



(1)           The Contracting Officer or any authorized representative shall,
until 3 years after final payment under this contract, have the right to examine
any books (including laboratory notebooks), records, and documents of the
Contractor relating to the conception or first actual reduction to practice of
inventions in the same field of technology as the work under this contract to
determine whether--


(i)      Any such inventions are subject inventions;

 
(ii)     The Contractor has established and maintains the procedures required by
paragraphs (f)(2) and (f)(5) of this clause; and

(iii)    The Contractor and its inventor have complied with the procedures.


(2)           If the Contracting Officer determines that an inventor has not
disclosed a subject invention to the Contractor in accordance with the
procedures required by paragraph (f)(5) of this clause, the Contracting Officer
may, within 60 days after the determination, request title in accordance with
paragraphs (d)(2) and (d)(3) of this clause.  However, if the Contractor
establishes that the failure to disclose did not result from the Contractor's
fault or negligence, the Contracting Officer shall not request title.


(3)           If the Contracting Officer learns of an unreported Contractor
invention which the Contracting Officer believes may be a subject invention, the
Contractor may be required to disclose the invention to DOE for a determination
of ownership rights.


(4)           Any examination of records under this paragraph shall be conducted
in such a manner as to protect the confidentiality of the information involved.
 

--------------------------------------------------------------------------------


 
(o)
Withholding of payment.

 
NOTE:  This paragraph does not apply to subcontracts or grants.


(1)           Any time before final payment under this contract, the Contracting
Officer may, in the Government's interest, withhold payment until a reserve not
exceeding $50,000 or 5 percent of the amount of the contract, whichever is less,
shall have been set aside if, in the Contracting Officer's opinion, the
Contractor fails to--
(i)            Establish, maintain, and follow effective procedures for
identifying and disclosing subject inventions pursuant to paragraph (f)(5) of
this clause;
(ii)           Disclose any subject invention pursuant to paragraph (c)(1) of
this clause;
(iii)          Deliver acceptable interim reports pursuant to paragraph
(f)(7)(I) of this clause;
(iv)          Provide the information regarding subcontracts pursuant to
paragraph (f)(6) of this clause; or
(v)           Convey to the Government, using a DOE-approved form, the title
and/or rights of the Government in each subject invention as required by this
clause.


(2)           Such reserve or balance shall be withheld until the Contracting
Officer has determined that the Contractor has rectified whatever deficiencies
exist and has delivered all reports, disclosures, and other information required
by this clause.


(3)           Final payment under this contract shall not be made before the
Contractor delivers to the Patent Counsel all disclosures of subject inventions
required by paragraph (c)(1) of this clause, an acceptable final report pursuant
to paragraph (f)(7)(ii) of this clause, and all past due confirmatory
instruments, and the Patent Counsel has issued a patent clearance certification
to the Contracting Officer.


(4)           The Contracting Officer may decrease or increase the sums withheld
up to the maximum authorized above.  If the maximum amount authorized above is
already being withheld under other provisions of the contract, no additional
amount shall be withheld under this paragraph.  The withholding of any amount or
the subsequent payment thereof shall not be construed as a waiver of any
Government right.


(p)
Waiver Terminations.



Any waiver granted to the Contractor authorizing the use of this clause
(including any retention of rights pursuant thereto by the Contractor under
paragraph (b) of this clause) may be terminated at the discretion of the
Secretary or his designee in whole or in part, if the request for waiver by the
Contractor is found to contain false material statements or nondisclosure of
material facts, and such were specifically relied upon by DOE in reaching the
waiver determination.  Prior to any such termination, the Contractor will be
given written notice stating the extent of such proposed termination and the
reasons therefore, and a period of 30 days, or such longer period as the
Secretary or his designee shall determine for good cause shown in writing, to
show cause why the waiver of rights should not be so terminated.  Any waiver
termination shall be subject to the Contractor's minimum license as provided in
paragraph (e) of this clause.


(q)
Atomic Energy.

 
No claim for pecuniary award or compensation under the provisions of the Atomic
Energy Act of 1954, as amended, shall be asserted by the Contractor or its
employees with respect to any invention or discovery made or conceived in the
course of or under this contract.


(r)
Publication.



It is recognized that during the course of work under this contract, the
contractor or its employees may from time to time desire to release or publish
information regarding scientific or technical developments conceived or first
actually reduced to practice in the course of or under this contract.  In order
that public disclosure of such information will not adversely affect the patent
interests of DOE or the contractor, approval for release of publication shall be
secured from Patent Counsel prior to any such release or publication.  In
appropriate circumstances, and after consultation with the contractor, Patent
Counsel may waive the right of prepublication review.
 

--------------------------------------------------------------------------------


 
(s)
Forfeiture of rights in unreported subject inventions.



(1)           The contractor shall forfeit and assign to the Government, at the
request of the Secretary of Energy or designee, all rights in any subject
invention which the contractor fails to report to Patent Counsel within six
months after the time the contractor:
 
 
(i)
Files or causes to be filed a United States or foreign patent application
thereon; or

(ii)     Submits the final report required by paragraph (f)(7)(ii) of this
clause, whichever is later.


(2)           However, the Contractor shall not forfeit rights in a subject
invention if, within the time specified in paragraph (n)(1) of this clause, the
contractor:
(i)      Prepares a written decision based upon a review of the record that the
invention was neither conceived nor first actually reduced to practice in the
course of or under the contract and delivers the decision to Patent Counsel,
with a copy to the Contracting Officer; or
(ii)     Contending that the subject invention is not a subject invention, the
contractor nevertheless discloses the subject invention and all facts pertinent
to this contention to the Patent Counsel, with a copy to the Contracting
Officer, or
(iii)    Establishes that the failure to disclose did not result from the
contractor's fault or negligence.


(3)           Pending written assignment of the patent application and patents
on a subject invention determined by the Contracting Officer to be forfeited
(such determination to be a Final Decision under the Disputes clause of this
contract), the contractor shall be deemed to hold the invention and the patent
applications and patents pertaining thereto in trust for the Government.  The
forfeiture provision of this paragraph shall be in addition to and shall not
supersede any other rights and remedies which the Government may have with
respect to subject inventions.
 
(t)
U. S. Competitiveness



The Contractor agrees that any products embodying any waived invention or
produced through the use of any waived invention will be manufactured
substantially in the United States unless the Contractor can show to the
satisfaction of the DOE that it is not commercially feasible to do so.  In the
event the DOE agrees to foreign manufacture, there will be a requirement that
the Government's support of the technology be recognized in some appropriate
manner, e.g., recoupment of the Government's investment, etc.  The Contractor
agrees that it will not license, assign or otherwise transfer any waived
invention to any entity unless that entity agrees to these same
requirements.  Should the Contractor or other such entity receiving rights in
the invention undergo a change in ownership amounting to a controlling interest,
then the waiver, assignment, license, or other transfer of rights in the waived
invention is suspended until approved in writing by the DOE.




03. FAR 52.227-23 Rights to Proposal Data (Technical) (JUN 1987)


Except for data contained on pages 5 and 8, it is agreed that as a condition of
award of this contract, and notwithstanding the conditions of any notice
appearing thereon, the Government shall have unlimited rights (as defined in the
"Rights in Data--General" clause contained in this contract) in and to the
technical data contained in the proposal dated May 18, 2009, upon which this
contract is based.
 

--------------------------------------------------------------------------------


 
STATEMENT OF PROJECT OBJECTIVES
“RECOVERY ACT EXPANDING THE FIRST SIGNIFICANT U.S.-BASED MANUFACTURING
CAPACITY FOR AUTOMOBILE-GRADE LITHIUM BATTERIES”


A.
PROJECT OBJECTIVES



The goal of this project is to expand US-based manufacturing capacity for
automobile-grade lithium ion batteries.


B.
PROJECT SCOPE



The project is comprised of tasks associated with acquisition and upgrade of
manufacturing facilities, acquisition and upgrade of manufacturing
equipment,  integration of manufacturing lines to provide high-volume output,
selection of material suppliers, and recipient certification as a tier I auto
parts supplier.


C.
TASKS TO BE PERFORMED



Task 1.0 Purchase and expand the Recipient’s existing site locations and
equipment capacity


The Recipient shall optimize existing sites for cell manufacturing and pack
assembly.  The recipient shall purchase a third site for pack assembly,
warehousing and cell manufacturing. The Recipient shall enhance existing
equipment capabilities and purchase new equipment at the sites as required.


Task 2.0 Develop competitive mass production and engineering capability
The Recipient shall enhance engineering capability to address multiple
automotive requirements via a high-volume, high-speed automated production line
for cell manufacturing.  The Recipient shall implement a high-volume,
lean-manufacturing production line for battery system assembly by establishing a
prototype production line, optimizing it, and then deploying similar production
lines in order to meet customer capacity requirements. The Recipient shall
recruit and train necessary human capital resources to support mass production
battery output.


Task 3.0 Enhance Supply Chain and Promote Cost Competitiveness of Base Materials
The Recipient shall identify key suppliers and materials for domestic
sourcing. The Recipient shall conduct the qualification process for suppliers
and materials for the Recipient Lithium-Ion Battery manufacturing. The recipient
will implement strategies that prioritize the selection of domestic suppliers
whenever feasible within pricing, supply, and quality standard requirements.



--------------------------------------------------------------------------------


 
Task 4.0 Position the Recipient as a Tier 1 auto parts supplier
The recipient shall implement strategies, achieve standards, and complete
certifications required to become a tier I auto parts supplier.




D.  DELIVERABLES


Periodic and final reports shall be submitted in accordance with the Federal
Assistance Reporting Checklist and the instructions accompanying the
Checklist.  In addition to reports listed in the Checklist, the Recipient shall
submit the following directly to the DOE Program Manager identified in Block 15.
of the Assistance Agreement Cover Page.


 
1)Fifty (50) battery cells manufactured using material or components made by the
completed manufacturing facility for low rate initial production for validation
purposes;

 
2) Material/component screening test plan to meet customer specification;

 
3) Material/component screening test report;

 
4) Cell or battery test plan to meet customer specification; and,

 
5) Cell or battery performance and abuse tests and associated test report.



E.  BRIEFINGS/PRESENTATIONS


The Recipient shall prepare detailed briefings for presentation to the Project
Manager and other DOE officials to explain the plans, progress, and results of
the technical effort.  These briefings shall be made at one of the DOE/NETL
locations (Washington DC / Pittsburgh, PA / Morgantown, WV) or at one of the
project team sites, as appropriate.


The following briefings are currently planned:
1) In person kickoff meeting to be held within 30 calendar days of award
receipt.
2) In person briefing to review final results of program after completion.
3) In person technical presentations as requested to support annual DOE Program
Merit Review meetings.
4) Quarterly progress briefing.



--------------------------------------------------------------------------------


DOE F 4600.2
(5/09)
All Other Editions Are Obsolete
ATTACHMENT 3
 
U.S. Department of Energy
FEDERAL ASSISTANCE REPORTING CHECKLIST
AND INSTRUCTIONS
 
1. Identification Number:
     DE-EE0002724
2. Program/Project Title:
     "Recovery Act Expanding the First Significant US-based Manufacturing
Capacity for Automobile-Grade Lithium Batteries"
 
3. Recipient:
     EnerDel, Inc.
 
4. Reporting Requirements:
 
A. MANAGEMENT REPORTING
x Progress Report
x Special Status Report
Frequency
No. of Copies
Addressees
 
Q, F*
 
A
Upload only 1 copy to the address in the next column at the interval specified
in the previous column.
 
https://www.eere-pmc.energy.gov/SubmitReports.aspx
 
B. SCIENTIFIC/TECHNICAL REPORTING
(Reports/Products must be submitted with appropriate DOE F 241.  The 241 forms
are available at www.osti.gov/elink)
Report/Product                                                          Form
o Final Scientific/Technical Report                                      DOE F
241.3
o Conference papers/proceedings*                                       DOE F
241.3
o Software/Manual                                                              
DOE F 241.4
o Other (see Special Instructions)                                        DOE F
241.3
 * Scientific and technical conferences only
 
 
 
 
     
     
     
     
 
 
 
     
     
     
     
http://www.osti.gov/elink-2413
http://www.osti.gov/elink-2413
http://www.osti.gov/estsc/241-4pre.jsp
 
C. FINANCIAL REPORTING
x SF-425, Federal Financial Report
 
Q, F
 
     
 
https://www.eere-pmc.energy.gov/SubmitReports.aspx
 
D. CLOSEOUT REPORTING
x Patent Certification
x Property Certification
x Other (see Special Instructions)
 
F
F
     
 
     
     
     
 
 
https://www.eere-pmc.energy.gov/SubmitReports.aspx
 
 
E. OTHER REPORTING
x Annual Indirect Cost Proposal
x Annual Inventory Report of Federally Owned Property, if any
x Other      
 
A
A
A**
 
 
     
     
 
 
https://www.eere-pmc.energy.gov/SubmitReports.aspx
 
F. AMERICAN RECOVERY AND REINVESTMENT ACT REPORTING
x Reporting and Registration Requirements
 
A
 
See instructions
 
http://www.federalreporting.gov
FREQUENCY CODES AND DUE DATES:
       A - Within 5 calendar days after events or as specified.
       F -  Final; 90 calendar days after expiration or termination of the
award.
       Y - Yearly; 90 days after the end of the reporting period.
 
S -   Semiannually; within 30 days after end of reporting period.
Q -  Quarterly; within 30 days after end of the reporting period.
5. Special Instructions: Forms are available at
https://www.eere-pmc.energy.gov/forms.aspx.
 
*The Recipient shall submit a Final Progress Report which shall document and
summarize all work performed during the award period in a comprehensive manner.
This report shall not merely be a compilation of information contained in
previously submitted quarterly reports, but shall present that information in an
integrated fashion. It must contain an estimate of total production capacity for
the facility(ies) funded by this award, including production capacity of any
material or component sub-awards.  It shall also present the final production
cost estimates of end products manufactured in the completed manufacturing
facility, the unit test plan based on at least one OEM specification, as well as
unit performance and abuse test results.
** Other reports as specified in the Deliverables section of the SOPO.
 

 

--------------------------------------------------------------------------------


 
Federal Assistance Reporting Instructions (5/09)




A.   MANAGEMENT REPORTING


 
Progress Report



The Progress Report must provide a concise narrative assessment of the status of
work and include the following information and any other information identified
under Special Instructions on the Federal Assistance Reporting Checklist:
 
 
1.
The DOE award number and name of the recipient.



 
2.
The project title and name of the project director/principal investigator.



 
3.
Date of report and period covered by the report.



 
4.
A comparison of the actual accomplishments with the goals and objectives
established for the period and reasons why the established goals were not met.



 
5.
A discussion of what was accomplished under these goals during this reporting
period, including major activities, significant results, major findings or
conclusions, key outcomes or other achievements.  This section should not
contain any proprietary data or other information not subject to public
release.  If such information is important to reporting progress, do not include
the information, but include a note in the report advising the reader to contact
the Principal Investigator or the Project Director for further information.



 
6.
Cost Status.  Show approved budget by budget period and actual costs
incurred.  If cost sharing is required break out by DOE share, recipient share,
and total costs.



 
7.
Schedule Status. List milestones, anticipated completion dates and actual
completion dates.  If you submitted a project management plan with your
application, you must use this plan to report schedule and budget variance.  You
may use your own project management system to provide this information.



 
8.
Any changes in approach or aims and reasons for change.  Remember significant
changes to the objectives and scope require prior approval by the contracting
officer.



 
9.
Actual or anticipated problems or delays and actions taken or planned to resolve
them.



 
10.
Any absence or changes of key personnel or changes in consortium/teaming
arrangement.



 
11.
A description of any product produced or technology transfer activities
accomplished during this reporting period, such as:

 
2

--------------------------------------------------------------------------------


 
 
A.
Publications (list journal name, volume, issue); conference papers; or other
public releases of results.  Attach or send copies of public releases to the DOE
Program Manager identified in Block 15 of the Assistance Agreement Cover Page.



 
B.
Web site or other Internet sites that reflect the results of this project.



 
C.
Networks or collaborations fostered.



 
D.
Technologies/Techniques.



 
E.
Inventions/Patent Applications



 
F.
Other products, such as data or databases, physical collections, audio or video,
software or netware, models, educational aid or curricula, instruments or
equipment.

 
 
Special Status Report



The recipient must report the following events by e-mail as soon as possible
after they occur:
 
 
1.
Developments that have a significant favorable impact on the project.



 
2.
Problems, delays, or adverse conditions which materially impair the recipient’s
ability to meet the objectives of the award or which may require DOE to respond
to questions relating to such events from the public  The recipient must report
any of the following incidents and include the anticipated impact and remedial
action to be taken to correct or resolve the problem/condition:

 
 
a.
Any single fatality or injuries requiring hospitalization of five or more
individuals.



 
b.
Any significant environmental permit violation.



 
c.
Any verbal or written Notice of Violation of any Environmental, Safety, and
Health statutes.



 
d.
Any incident which causes a significant process or hazard control system
failure.



 
e.
Any event which is anticipated to cause a significant schedule slippage or cost
increase.



 
f.
Any damage to Government-owned equipment in excess of $50,000.



 
g.
Any other incident that has the potential for high visibility in the media.

 
3

--------------------------------------------------------------------------------




B.   FINANCIAL REPORTING


Recipients must complete the SF-425 as identified on the Reporting Checklist in
accordance with the report instructions.   A fillable version of the form is
available at http://www.whitehouse.gov/omb/grants/grants_forms.aspx.




C.    CLOSEOUT REPORTS


 Final Invention and Patent Report


The recipient must provide a DOE Form 2050.11, “PATENT CERTIFICATION.”  This
form is available at http://www.directives.doe.gov/pdfs/forms/2050-11.pdf and
http://grants.pr.doe.gov.
 
Property Certification


 
The recipient must provide the Property Certification, including the required
inventories of non-exempt property, located at
http://www.management.energy.gov/documents/PropertyCertFINAL.doc.





D.    OTHER REPORTING


Annual Indirect Cost Proposal and Reconciliation


Requirement.  In accordance with the applicable cost principles, the recipient
must submit an annual indirect cost proposal, reconciled to its financial
statements, within six months after the close of the fiscal year, unless the
award is based on a predetermined or fixed indirect rate(s), or a fixed amount
for indirect or facilities and administration (F&A) costs.


Cognizant Agency.  The recipient must submit its annual indirect cost proposal
directly to the cognizant agency for negotiating and approving indirect
costs.  If the DOE awarding office is the cognizant agency, submit the annual
indirect cost proposal to the DOE Administrator at the address listed in Block
16 of the Assistance Agreement Cover Page.


Annual Inventory of Federally Owned Property


Requirement.  If at any time during the award the recipient is provided
Government-furnished property or acquires property with project funds and the
award specifies that the property vests in the Federal Government (i.e.
federally owned property), the recipient must submit an annual inventory of this
property to the DOE Administrator at the address listed in Block 16 of the
Assistance Agreement Cover Page. no later than October 30th of each calendar
year, to cover an annual reporting period ending on the preceding September
30th.


Content of Inventory.  The inventory must include a description of the property,
tag number, acquisition date, location of property, and acquisition cost, if
purchased with project funds.  The report must list all federally owned
property, including property located at subcontractor’s facilities or other
locations.


4

--------------------------------------------------------------------------------




E.    AMERICAN RECOVERY AND REINVESTMENT ACT OF 2009 (RECOVERY ACT) REPORTING


Refer to the award term entitled, Reporting and Registration Requirements, of
the Special Terms and Conditions for Grants and Cooperative Agreements for
details on the reporting requirements under Section 1512 of the Recovery
Act.  The reports are due no later than ten calendar days after each calendar
quarter in which the recipient receives the assistance award funded in whole or
in part by the Recovery Act.


5

--------------------------------------------------------------------------------


 
Attachment 4 – Budget Pages
 
APPLICANT'S NAME: EnerDel, Inc.
Total Project
 
BUDGET INFORMATION - Construction Programs
 
NOTE: Certain Federal assistance programs require additional computations to
arrive at the Federal share of project costs eligible for 
participation. If such is the case, you will be notified.

 
 
 
 
COST CLASSIFICATION
 
a. Total Cost
 
   
 
b. Costs Not
Allowable for
Participation
   
c. Total Allowable
Costs
(Columns a-b)
   
Percent
of Total
 
1
 
Administrative and legal expenses
  $ 5,406,429.00     $ 0.00     $ 5,406,429.00       2 %
2
 
Land, structures, rights-of-way, appraisals, etc
  $ 30,474,412.00     $ 0.00     $ 30,474,412.00       13 %
3
 
Relocation expenses and payments
  $ 0.00     $ 0.00     $ 0.00       0
%
4
 
Architectural and engineering fees
  $ 1,255,284.00     $ 0.00     $ 1,255,284.00       1 %
5
 
Other architectural and engineering fees
  $ 0.00     $ 0.00     $ 0.00       0 %
6
 
Project inspection fees
  $ 33,170.00     $ 0.00     $ 33,170.00       0 %
7
 
Site work
  $ 129,691.00     $ 0.00     $ 129,691.00       0 %
8
 
Demolition and removal
  $ 0.00     $ 0.00     $ 0.00       0 %
9
 
Construction
  $ 29,872,311.00     $ 0.00     $ 29,872,311.00       13 %
10
 
Equipment
  $ 165,764,927.00     $ 0.00     $ 165,764,927.00       70 %
11
 
Miscellaneous
  $ 4,000,008.00     $ 0.00     $ 4,000,008.00       2
%
12
 
SUBTOTAL
  $ 236,936,232.00     $ 0.00     $ 236,936,232.00       100
%
13
 
Contingencies
  $ 0.00     $ 0.00     $ 0.00          
14
 
SUBTOTAL
  $ 236,936,232.00     $ 0.00     $ 236,936,232.00          
15
 
Project (program) income
  $ 0.00     $ 0.00     $ 0.00        
 
16
 
TOTAL PROJECT COSTS (subtract #15 from #14)
  $ 236,936,232.00     $ 0.00     $ 236,936,232.00          

         
FEDERAL FUNDING
         
17
 
Federal assistance requested, calculated as follows: (Consult Federal agency for
Federal percentage share.) Enter the resulting Federal share.
   
Enter eligible costs from line 16c 
Multiply X 50%
    $ 118,468,116.00          


 

--------------------------------------------------------------------------------


 
INSTRUCTIONS FOR THE SF-424C
SF-424C (Rev. 7-97) Back




This sheet is to be used for the following types of applications: (1) "New"
(means a new [previously unfunded] assistance award); (2) "Continuation" (means
funding in a succeeding budget period which stemmed from a prior agreement to
fund); and (3) "Revised" (means any changes in the Federal Government’s
financial obligations or contingent liability from an existing obligation). If
there is no change in the award amount, there is no need to complete this form.
Certain Federal agencies may require only an explanatory letter to effect minor
(no cost) changes. If you have questions, please contact the Federal agency.
 
Column a. - If this is an application for a "New" project, enter the total
estimated cost of each of the items listed on lines 1 through 16 (as applicable)
under "COST CLASSIFICATION."


If this application entails a change to an existing award, enter the eligible
amounts approved under the previous award for the items under "COST
CLASSIFICATION."


Column b. - If this is an application for a "New" project, enter that portion of
the cost of each item in Column a. which is not allowable for Federal
assistance. Contact the Federal agency for assistance in determining the
allowability of specific costs.


If this application entails a change to an existing award, enter the adjustment
[+ or (-)] to the previously approved costs (from column a.) reflected in this
application.


             _________________




Column. - This is the net of lines 1 through 16 in columns "a." and "b."


Line 1 - Enter estimated amounts needed to cover administrative expenses. Do not
include costs which are related to the normal functions of government. Allowable
legal costs are generally only those associated with the purchases of land which
is allowable for Federal participation and certain services in support of
construction of the project.


Line 2 - Enter estimated site and right(s)-of-way acquisition costs (this
includes purchase, lease, and/or easements).
 
 
 
Line 3 - Enter estimated costs related to relocation advisory assistance,
replacement housing, relocation payments to displaced persons and businesses,
etc.


Line 4 - Enter estimated basic engineering fees related to construction (this
includes start-up services and preparation of project performance work plan).


Line 5 - Enter estimated engineering costs, such as surveys, tests, soil
borings, etc.


Line 6 - Enter estimated engineering inspection costs.


Line 7 - Enter estimated costs of site preparation and restoration which are not
included in the basic construction contract.


Line 9 - Enter estimated cost of the construction contract.


Line 10 - Enter estimated cost of office, shop, laboratory, safety equipment,
etc. to be used at the facility, if such costs are not included in the
construction contract.


Line 11 - Enter estimated miscellaneous costs.


Line 12 - Total of items 1 through 11.


Line 13 - Enter estimated contingency costs. (Consult the Federal agency for the
percentage of the estimated construction cost to use.)


Line 14 - Enter the total of lines 12 and 13.


Line 15 - Enter estimated program income to be earned during the grant period,
e.g., salvaged materials, etc.


Line 16 - Subtract line 15 from line 14.


Line 17 - This block is for the computation of the Federal share. Multiply the
total allowable project costs from line 16, column "c." by the Federal
percentage share (this may be up to 100 percent; consult Federal agency for
Federal percentage share) and enter the product on line 17.
 
 

 

--------------------------------------------------------------------------------


 
Terms and Conditions
 


SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS
4
RESOLUTION OF CONFLICTING CONDITIONS
4
AWARD AGREEMENT TERMS AND CONDITIONS
4
CONDITIONS ON AWARD
4
PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)
6
INCREMENTAL FUNDING AND MAXIMUM OBLIGATION - COEXTENSIVE BUDGET PERIOD AND
PROJECT PERIOD
6
COST SHARING FFRDC'S NOT INVOLVED
7
REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS
7
USE OF PROGRAM INCOME - COST SHARING
7
STATEMENT OF FEDERAL STEWARDSHIP
7
SITE VISITS
8
REPORTING REQUIREMENTS
8
PUBLICATIONS
8
FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS
9
INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION
9
LOBBYING RESTRICTIONS
9
NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS
9
PROPERTY
9
INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP
9
INDEMNITY
10
NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS
10
DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS
11
SPECIAL PROVISIONS RELATING TO WORK FUNDED  UNDR AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (MAR 2009)
11
REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT
14
RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS
14
DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT
15
RECIPIENT FUNCTIONS
22
FINAL INCURRED COST AUDIT
23

 
3

--------------------------------------------------------------------------------


 
SPECIAL TERMS AND CONDITIONS FOR USE IN MOST GRANTS AND COOPERATIVE AGREEMENTS




RESOLUTION OF CONFLICTING CONDITIONS


Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator for guidance.


AWARD AGREEMENT TERMS AND CONDITIONS


This award/agreement consists of the Grant and Cooperative Agreement cover page,
plus the following:
a.
Special terms and conditions.

b.
Attachments:

Attachment No.
Title

 
1
Intellectual Property Provisions

 
2
Statement of Project Objectives

 
3
Federal Assistance Reporting Checklist

 
4
Budget Pages

 
5
Wage Determinations

 
6
Negotiated Changes To Award

c.           Applicable program regulations.                                 .
d.           DOE Assistance Regulations, 10 CFR Part 600 at
http://ecfr.gpoaccess.gov and if the award is for research and to a university
or non-profit, the Research Terms & Conditions and the DOE Agency Specific
Requirements at http://www.nsf.gov/bfa/dias/policy/rtc/index.jsp.
e.           Application/proposal dated May 18, 2009 and revised through
negotiation; revisions contained in Attachment 6 to award.
f.           National Policy Assurances to Be Incorporated as Award Terms in
effect on date of award at  http://management.energy.gov/business_doe/1374.htm.


CONDITIONS ON AWARD


a.
Payment of Costs



DOE has obligated $118,423,163 for completion of the project authorized by this
award.  However, only $11,842,316 is available for work performed by the
Recipient during the definitization period of the project.   In the event the
award is not definitized within 120 days of the award date, and either party
elects to declare the award terminated, the maximum DOE liability to the
Recipient is DOE’s share of incurred costs up to $11,842,316 provided such costs
are reasonable, allocable to the award, and allowable under the terms of the
award and the applicable Federal Cost Principles. The Recipient may incur costs
beyond this limit at its own risk, subject to later reimbursement by DOE in the
event the project proceeds beyond the definitization period.  DOE reserves the
right to unilaterally deobligate the balance of funds obligated, but not
authorized for expenditure, in the event the Conditions on Award and NEPA
requirements are not satisfied.


b.
Limitation of Costs



Contingency costs shall not be charged to nor reimbursement requested for this
project nor shall contingency costs from this project be allocated to any other
Federally sponsored project.  In addition, contingency costs shall not be
counted as cost share unless approved by the Contracting Officer.


c.
Financial Commitment/Funding Plan

 
Not later than twelve (12) months after the effective date of the award:
 
4

--------------------------------------------------------------------------------


 
1.  The Recipient shall provide to DOE an updated total project cost estimate
along with evidence of firm commitments for the full private sector share of the
project cost.  Such evidence may include executed loans, bond financing
agreements, state or local grants, and third party contribution
agreements.   For each non-governmental source of cost-sharing, the Recipient
shall provide audited financial statements for the most recent two years.
 
2.  If firm commitments for the full private sector share of the project cost
have not been secured, Recipient shall provide evidence of firm commitments made
to date, as set forth in paragraph (1), and a detailed Funding Plan in
accordance with the requirements set forth below:
 
 
·
The Funding Plan will demonstrate a reasonable plan to obtain the balance of
funding for the private sector share of the project cost.  The Funding Plan must
identify all anticipated sources of the private sector cost-share such as bank
loans, bond offerings, state or local grants, and equity contributions.

 
 
·
The Recipient shall provide a full description of any limitations, conditions or
other factors that could affect the availability of funding.  If third party
financing will be a source of project funds, the Recipient shall discuss the
timing, conditionality and terms and conditions of such financing.

 
 
·
Audited financial statements for the most recent two fiscal years shall be
provided for each non-governmental source of funds.  If a source does not have
audited financial statements, that source should provide equivalent financial
statements prepared by the party, in accordance with Generally Accepted
Accounting Principles, and certified as to accuracy and completeness by the
Chief Financial Officer of the party providing the statements.

 
 
·
The Recipient shall obtain and provide a commitment letter from each source,
signed by an officer of the corporation or other entity that is authorized to
commit the funding to the proposed project.  The amount of funds to be provided,
the timing of the funding, and any contingencies, should be
specified.  Commitment letters should identify the type of proposed cost sharing
(e.g., cash, services, and/or property) to be contributed.

 
 
·
If in-kind contributions of property or services are proposed, the Recipient
shall provide support for their valuation and explain how the valuation was
determined.

 
 
·
If the project will be financed on a non-recourse basis, the Recipient
shall  provide a working financial model (in excel 2003 or 2007) that provides
projections of the project including an income statement, balance sheet, cash
flow statement, and sources and uses of funds statement, all on an annual basis
with appropriate supporting schedules.    The financial projections should be
developed in this financial model, commencing with the initial project
development phase and extending through the period of operations needed to
obtain funding.  The model should be provided in electronic form including cell
formulas so that review of the model assumptions and sensitivity calculations
may be facilitated.  The recipient shall provide a description and explanation
for each of the financial, economic, and operating assumptions for the
project.  The assumptions should be consistent with and supported by the
information provided in the project cost estimate.

 
In the event, DOE determines that the information provided by Recipient is
inadequate to assure the availability of full funding for the private sector
share of the project cost, DOE reserves the right, at DOE’s discretion, to: (1)
stop payment, (2) renegotiate the project scope and/or payment schedule, or (3)
after Recipient is provided 30 days advance written notice and opportunity to
cure, declare the grant terminated by mutual agreement.  Should DOE declare the
grant terminated, the Recipient shall be entitled to payment of DOE’s share of
allowable project cost incurred prior to the date of termination plus the
reasonable cost of terminating the grant.  DOE’s maximum liability for project
cost in the event of termination is $44,900,000.
 
5

--------------------------------------------------------------------------------


 
PAYMENT PROCEDURES - REIMBURSEMENT THROUGH THE AUTOMATED CLEARING HOUSE (ACH)
VENDER INQUIRY PAYMENT ELECTRONIC REPORTING SYSTEM (VIPERS)


a.           Method of Payment.  Payment will be made by reimbursement through
ACH.


b.           Requesting Reimbursement.  Requests for reimbursements must be made
electronically through Department of Energy's Oak Ridge Financial Service Center
(ORFSC) VIPERS.  To access and use VIPERS, you must enroll at
https://finweb.oro.doe.gov/vipers.htm.  Detailed instructions on how to enroll
are provided on the web site.


For non-construction awards, you must submit a Standard Form (SF) 270, "Request
for Advance or Reimbursement" at https://finweb.oro.doe.gov/vipers.htm and
attach a file containing appropriate supporting documentation.  The file
attachment must show the total federal share claimed on the SF 270, the
non-federal share claimed for the billing period if cost sharing is required,
and cumulative expenditures to date (both Federal and non-Federal) for each of
the following categories: salaries/wages and fringe benefits; equipment; travel;
participant/training support costs, if any; other direct costs, including
subawards/contracts; and indirect costs.  For construction awards, you must
submit a SF 271, "Outlay Report and Request for Reimbursement for Construction
Programs," through VIPERS.


c.           Timing of submittals.  Submittal of the SF 270 or SF 271 should
coincide with your normal billing pattern, but not more frequently than every
two weeks.  Requests for reimbursement must be limited to the amount of
disbursements made during the billing period for the federal share of direct
project costs and the proportionate share of any allowable indirect costs
incurred during that billing period.


d.           Adjusting payment requests for available cash.  You must disburse
any funds that are available from repayments to and interest earned on a
revolving fund, program income, rebates, refunds, contract settlements, audit
recoveries, credits, discounts, and interest earned on any of those funds before
requesting additional cash payments from DOE.


e.           Payments.  The DOE approving official will approve the invoice as
soon as practicable but not later than 30 days after your request is received,
unless the billing is improper.  Upon receipt of an invoice payment
authorization from the DOE approving official, the ORFSC will disburse payment
to you.  You may check the status of your payments at the VIPER web site.  All
payments are made by electronic funds transfer to the bank account identified on
the ACH Vendor/Miscellaneous Payment Enrollment Form (SF 3881) that you filed.
 
INCREMENTAL FUNDING AND MAXIMUM OBLIGATION - COEXTENSIVE BUDGET PERIOD AND
PROJECT PERIOD


This award is funded on an incremental basis.  The maximum obligation of the DOE
is limited to the amount shown on the Agreement Face Page except as otherwise
limited by the “Conditions on Award” provision. You are not obligated to
continue performance of the project beyond the total amount obligated and your
pro rata share of the project costs, if cost sharing is required. Additional
funding is contingent upon the availability of appropriated funds and
substantial progress towards meeting the objectives of the award.
 
6

--------------------------------------------------------------------------------


 
COST SHARING FFRDC'S NOT INVOLVED


a.           Total Estimated Project Cost is the sum of the Government share and
Recipient share of the estimated project costs.  The Recipient's cost share must
come from non-Federal sources unless otherwise allowed by law.  By accepting
Federal funds under this award, you agree that you are liable for your
percentage share of total allowable project costs, on a budget period basis,
even if the project is terminated early or is not funded to its
completion.  This cost is shared as follows:


Budget Period No.
 
Budget Period Start
 
Government Share $/%
   
Recipient Share $/%
   
Total Estimated Cost
 
   
1
 
01/29/2010
  $ 118,468,116 / 50 %   $ 118,468,116 / 50 %   $ 236,936,232 / 100 %
Total Project
  $ 118,468,116     $ 118,468,116     $ 236,936,232  



b.           If you discover that you may be unable to provide cost sharing of
at least the amount identified in paragraph a of this article, you should
immediately provide written notification to the DOE Award Administrator
indicating whether you will continue or phase out the project.  If you plan to
continue the project, the notification must describe how replacement cost
sharing will be secured.


c.           You must maintain records of all project costs that you claim as
cost sharing, including in-kind costs, as well as records of costs to be paid by
DOE.  Such records are subject to audit.


d.           Failure to provide the cost sharing required by this Article may
result in the subsequent recovery by DOE of some or all the funds provided under
the award.


REBUDGETING AND RECOVERY OF INDIRECT COSTS - REIMBURSABLE INDIRECT COSTS AND
FRINGE BENEFITS


a. If actual allowable indirect costs are less than those budgeted and funded
under the award, you may use the difference to pay additional allowable direct
costs during the project period. If at the completion of the award the
Government's share of total allowable costs (i.e., direct and indirect), is less
than the total costs reimbursed, you must refund the difference.


b. Recipients are expected to manage their indirect costs. DOE will not amend an
award solely to provide additional funds for changes in indirect cost rates. DOE
recognizes that the inability to obtain full reimbursement for indirect costs
means the recipient must absorb the underrecovery. Such underrecovery may be
allocated as part of the organization's required cost sharing.


c. The budget for this award includes indirect costs, but does not include
fringe benefits. Therefore, fringe benefit costs shall not be charged to nor
shall reimbursement be requested for this project nor shall the fringe benefit
costs for this project be allocated to any other federally sponsored project. In
addition, fringe benefit costs shall not be counted as cost share unless
approved by the Contracting Officer.


USE OF PROGRAM INCOME - COST SHARING


If you earn program income during the project period as a result of this award,
you may use the program income to meet your cost sharing requirement.


STATEMENT OF FEDERAL STEWARDSHIP


DOE will exercise normal Federal stewardship in overseeing the project
activities performed under this award.  Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to ensure that the award objectives have been accomplished.
 
7

--------------------------------------------------------------------------------


 
SITE VISITS


DOE's authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required.  You must provide, and
must require your subawardees to provide, reasonable access to facilities,
office space, resources, and assistance for the safety and convenience of the
government representatives in the performance of their duties.  All site visits
and evaluations must be performed in a manner that does not unduly interfere
with or delay the work.


REPORTING REQUIREMENTS


a.           Requirements.  The reporting requirements for this award are
identified on the Federal Assistance Reporting Checklist, DOE F 4600.2, attached
to this award.  Failure to comply with these reporting requirements is
considered a material noncompliance with the terms of the award.  Noncompliance
may result in withholding of future payments, suspension, or termination of the
current award, and withholding of future awards.  A willful failure to perform,
a history of failure to perform, or unsatisfactory performance of this and/or
other financial assistance awards, may also result in a debarment action to
preclude future awards by Federal agencies.


b.           Dissemination of scientific/technical
reports.  Scientific/technical reports submitted under this award will be
disseminated on the Internet via the DOE Information Bridge
(www.osti.gov/bridge), unless the report contains patentable material, protected
data, or SBIR/STTR data.  Citations for journal articles produced under the
award will appear on the DOE Energy Citations Database
(www.osti.gov/energycitations).


c.           Restrictions. Reports submitted to the DOE Information Bridge must
not contain any Protected Personal Identifiable Information (PII), limited
rights data (proprietary data), classified information, information subject to
export control classification, or other information not subject to release.


NOTE:  Subject to OMB approval pursuant to the Paperwork Reduction Act, DOE
reserves the right to amend the reporting requirements to request more frequent
and more detailed reporting.


PUBLICATIONS


a.           You are encouraged to publish or otherwise make publicly available
the results of the work conducted under the award.


b.           An acknowledgment of Federal support and a disclaimer must appear
in the publication of any material, whether copyrighted or not, based on or
developed under this project, as follows:


Acknowledgment:  "This material is based upon work supported by the Department
of Energy under Award Number DE-EE0002724."


Disclaimer:  "This report was prepared as an account of work sponsored by an
agency of the United States Government.  Neither the United States Government
nor any agency thereof, nor any of their employees, makes any warranty, express
or implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned
rights.  Reference herein to any specific commercial product, process, or
service by trade name, trademark, manufacturer, or otherwise does not
necessarily constitute or imply its endorsement, recommendation, or favoring by
the United States Government or any agency thereof.  The views and opinions of
authors expressed herein do not necessarily state or reflect those of the United
States Government or any agency thereof."


FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS


You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.


8

--------------------------------------------------------------------------------




INTELLECTUAL PROPERTY PROVISIONS AND CONTACT INFORMATION


a.           The intellectual property provisions applicable to this award are
provided as an attachment to this award or are referenced on the Agreement Face
Page.  A list of all intellectual property provisions may be found at
http://www.gc.doe.gov/financial_assistance_awards.htm.


b.           Questions regarding intellectual property matters should be
referred to the DOE Award Administrator and the Patent Counsel designated as the
service provider for the DOE office that issued the award.  The IP Service
Providers List is found at
http://www.gc.doe.gov/documents/Intellectual_Property_(IP)_Service_Providers_for_Acquisition.pdf


LOBBYING RESTRICTIONS


By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913.  This restriction is in addition to those prescribed elsewhere in
statute and regulation.


NOTICE REGARDING THE PURCHASE OF AMERICAN-MADE EQUIPMENT AND PRODUCTS -- SENSE
OF CONGRESS


It is the sense of the Congress that, to the greatest extent practicable, all
equipment and products purchased with funds made available under this award
should be American-made.


PROPERTY


Real property, and equipment acquired by the Recipient shall be subject to the
rules set forth in 10 CFR 600.130-137, 10 CFR 600.231-233, or 10 CFR 600.320-324
as applicable.
 
Consistent with the goals and objectives of this project, the Recipient may
continue to use Recipient acquired property beyond the Period of Performance,
without obligation, during the period of such use, to extinguish DOE's
conditional title to such property as described in 10 CFR 600.132-135, 10 CFR
600.231-233, 600.321-324, subject to the following: (a) the Recipient continues
to utilize such property for the objectives of the project as set forth in the
Statement of Project Objectives; (b) DOE retains the right to periodically ask
for, and the Recipient agrees to provide, reasonable information concerning the
use and condition of the property; and (c) the Recipient follows the property
disposition rules set forth in the applicable sections of 10 CFR Part 600, if
the property is no longer used by the Recipient for the objectives of the
project, and the fair market value of property exceeds $5,000.
 
 
Once the per unit fair market value of the property is less than $5,000,
pursuant to the applicable sections of 10 CFR Part 600, DOE's residual interest
in the property shall be extinguished and Recipient shall have no further
obligation to the DOE with respect to the property.
 
 
The regulations as set forth in 10 CFR Part 600 and the requirements of this
article shall also apply to property in the possession of any team member,
sub-recipient or other entity where such property was acquired in whole in part
with funds provided by DOE under this grant or where such property was counted
as cost-sharing under the grant.
 


INSOLVENCY, BANKRUPTCY OR RECEIVERSHIP


a.           You shall immediately notify the DOE of the occurrence of any of
the following events: (i) you or your parent's filing of a voluntary case
seeking liquidation or reorganization under the Bankruptcy Act; (ii) your
consent to the institution of an involuntary case under the Bankruptcy Act
against you or your parent; (iii)  the filing of any similar proceeding for or
against you or your parent, or its consent to, the dissolution, winding-up or
readjustment of your debts, appointment of a receiver, conservator, trustee, or
other officer with similar powers over you, under any other applicable state or
federal law; or (iv) your insolvency due to your inability to pay your debts
generally as they become due.
 
9

--------------------------------------------------------------------------------


 
b.           Such notification shall be in writing and shall:  (i) specifically
set out the details of the occurrence of an event referenced in paragraph a;
(ii) provide the facts surrounding that event; and (iii) provide the impact such
event will have on the project being funded by this award.


c.           Upon the occurrence of any of the four events described in the
first paragraph, DOE reserves the right to conduct a review of your award to
determine your compliance with the required elements of the award (including
such items as cost share, progress towards technical project objectives, and
submission of required reports).  If the DOE review determines that there are
significant deficiencies or concerns with your performance under the award, DOE
reserves the right to impose additional requirements, as needed, including (i)
change your payment method; or (ii) institute payment controls.


d.           Failure of the Recipient to comply with this provision may be
considered a material noncompliance of this financial assistance award by the
Contracting Officer.


INDEMNITY
 
The Recipient shall indemnify the Government and its officers, agents, or
employees for any and all liability, including litigation expenses and
attorneys' fees, arising from suits, actions, or claims of any character for
death, bodily injury, or loss of or damage to property or to the environment,
resulting from the project, except to the extent that such liability results
from the direct fault or negligence of Government officers, agents or employees,
or to the extent such liability may be covered by applicable allowable costs
provisions.


NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS


The Recipient is restricted from taking any action using Federal funds that
would have an adverse effect on the environment or limit the choice of
reasonable alternatives prior to DOE issuing a Finding of No Significant Impact
(FONSI) for projects requiring an environmental assessment or a Record of
Decision (ROD) for projects requiring an environmental impact statement. Prior
to issuance of FONSI (or ROD if EIS becomes necessary), DOE will reimburse
EnerDel up to $11,842,316 for project planning, design, and placement of long
lead time equipment orders for tasks 1 and 2 and all activities in Tasks 3, 4,
and 5 identified in the SOPO at the DOE share ratio established in the
grant.  Unless and until DOE issues a FONSI or ROD, all other costs incurred by
EnerDel will be at EnerDel risk.  Prohibited actions include, but are not
limited to, demolition/decontamination of existing buildings, site
preparation/clearing, ground breaking, excavation/construction, and/or detailed
design.  However, activities necessary to perform site
characterization/sampling/monitoring; preparation of conceptual design
data/analysis/documentation to include project planning assistance/training, may
be performed before a FONSI or ROD is issued.
 
In the event the Recipient elects to proceed with activities that could have an
adverse impact on the environment prior to DOE issuing a FONSI or a ROD, the
Recipient acknowledges that such activities are  at Recipient’s risk in that the
DOE may not reimburse the cost depending on the outcome of the NEPA process.
 
Prior to the issuance of a FONSI or ROD, DOE agrees to discuss with the
Recipient any proposed conditions and requirements that may be included in it if
DOE decides to proceed with its proposed action.   However, DOE retains sole
discretion on whether to issue a FONSI or ROD and what conditions and
requirements to include in it if one is issued.


If DOE decides to proceed with its proposed action subject to conditions,
limitations, mitigation requirements, or monitoring requirements specified in a
FONSI or ROD, the Recipient agrees to:


a) abide by the conditions, limitations, mitigation requirements, and monitoring
requirements specified in the FONSI or ROD;


b) negotiate changes to the project schedule, costs, and/or scope as necessary
to effect the requirements or conditions in the FONSI or ROD;


10

--------------------------------------------------------------------------------




c) allow DOE’s authorized representatives  to visit the site and facilities upon
notice to verify project status and compliance to include conditions and
requirements in the FONSI or ROD; and


d)  submit data or otherwise meet specified reporting requirements that may be
in the FONSI or ROD.


If the Recipient finds the conditions and requirements to be unacceptable, the
Recipient reserves the right to terminate the award in accordance with 10 CFR
600.161(a)(3), 244(b), 351(a)(3), as applicable.


DECONTAMINATION AND/OR DECOMMISSIONING (D &D) COSTS


Notwithstanding any other provisions of this Agreement, the Government shall not
be responsible for or have any obligation to the Recipient for (i)
Decontamination and/or Decommissioning (D&D) of any of the Recipient's
facilities, or (ii) any costs which may be incurred by the Recipient in
connection with the D&D of any of its facilities due to the performance of the
work under this Agreement, whether said work was performed prior to or
subsequent to the effective date of this Agreement.


SPECIAL PROVISIONS RELATING TO WORK FUNDED  UNDR AMERICAN RECOVERY AND
REINVESTMENT ACT OF 2009 (MAR 2009)


Preamble


The American Recovery and Reinvestment Act of 2009, Pub. L. 111-5, (Recovery
Act) was enacted to preserve and create jobs and promote economic recovery,
assist those most impacted by the recession, provide investments needed to
increase economic efficiency by spurring technological advances in science and
health, invest in transportation, environmental protection, and other
infrastructure that will provide long-term economic benefits, stabilize State
and local government budgets, in order to minimize and avoid reductions in
essential services and counterproductive State and local tax
increases.  Recipients shall use grant funds in a manner that maximizes job
creation and economic benefit.


The Recipient shall comply with all terms and conditions in the Recovery Act
relating generally to governance, accountability, transparency, data collection
and resources as specified in Act itself and as discussed below.


Recipients should begin planning activities for their first tier subrecipients,
including obtaining a DUNS number (or updating the existing DUNS record), and
registering with the Central Contractor Registration (CCR).


Be advised that Recovery Act funds can be used in conjunction with other funding
as necessary to complete projects, but tracking and reporting must be separate
to meet the reporting requirements of the Recovery Act and related
guidance.  For projects funded by sources other than the Recovery Act,
Contractors must keep separate records for Recovery Act funds and to ensure
those records comply with the requirements of the Act.


The Government has not fully developed the implementing instructions of the
Recovery Act, particularly concerning specific procedural requirements for the
new reporting requirements.  The Recipient will be provided these details as
they become available.  The Recipient must comply with all requirements of the
Act.  If the recipient believes there is any inconsistency between ARRA
requirements and current award terms and conditions, the issues will be referred
to the Contracting Officer for reconciliation.


Definitions


For purposes of this clause, Covered Funds means funds expended or obligated
from appropriations under the American Recovery and Reinvestment Act of 2009,
Pub. L. 111-5.  Covered Funds will have special accounting codes and will be
identified as Recovery Act funds in the grant, cooperative agreement or TIA
and/or modification using Recovery Act funds.  Covered Funds must be reimbursed
by September 30, 2015.


Non-Federal employer means any employer with respect to covered funds -- the
contractor, subcontractor, grantee, or recipient, as the case may be, if the
contractor, subcontractor, grantee, or recipient is an employer; and any
professional membership organization, certification of other professional body,
any agent or licensee of the Federal government, or any person acting directly
or indirectly in the interest of an employer receiving covered funds; or with
respect to covered funds received by a State or local government, the State or
local government receiving the funds and any contractor or subcontractor
receiving the funds and any contractor or subcontractor of the State or local
government; and does not mean any department, agency, or other entity of the
federal government.
 
11

--------------------------------------------------------------------------------


 
Recipient means any entity that receives Recovery Act funds directly from the
Federal government (including Recovery Act funds received through grant, loan,
or contract) other than an individual and includes a State that receives
Recovery Act Funds.


Special Provisions


A. Flow Down Requirement


Recipients must include these special terms and conditions in any subaward.


B. Segregation of Costs


Recipients must segregate the obligations and expenditures related to funding
under the Recovery Act.  Financial and accounting systems should be revised as
necessary to segregate, track and maintain these funds apart and separate from
other revenue streams.  No part of the funds from the Recovery Act shall be
commingled with any other funds or used for a purpose other than that of making
payments for costs allowable for Recovery Act projects.


C.  Prohibition on Use of Funds


None of the funds provided under this agreement derived from the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5, may be used by any State
or local government, or any private entity, for any casino or other gambling
establishment, aquarium, zoo, golf course, or swimming pool.


D.  Access to Records


With respect to each financial assistance agreement awarded utilizing at least
some of the funds appropriated or otherwise made available by the American
Recovery and Reinvestment Act of 2009, Pub. L. 111-5,  any representative of an
appropriate inspector general appointed under section 3 or 8G of the Inspector
General Act of 1988 (5 U.S.C. App.) or of the Comptroller General is authorized
--
(1) to examine any records of the contractor or grantee, any of its
subcontractors or subgrantees, or any State or local agency administering such
contract that pertain to, and involve transactions that relate to, the
subcontract, subcontract, grant, or subgrant; and
(2) to interview any officer or employee of the contractor, grantee, subgrantee,
or agency regarding such transactions.


E.   Publication


An application may contain technical data and other data, including trade
secrets and/or privileged or confidential information, which the applicant does
not want disclosed to the public or used by the Government for any purpose other
than the application.  To protect such data, the applicant should specifically
identify each page including each line or paragraph thereof containing the data
to be protected and mark the cover sheet of the application with the following
Notice as well as referring to the Notice on each page to which the Notice
applies:


Notice of Restriction on Disclosure and Use of Data
The data contained in pages ---- of this application have been submitted in
confidence and contain trade secrets or proprietary information, and such data
shall be used or disclosed only for evaluation purposes, provided that if this
applicant receives an award as a result of or in connection with the submission
of this application, DOE shall have the right to use or disclose the data here
to the extent provided in the award.  This restriction does not limit the
Government's right to use or disclose data obtained without restriction from any
source, including the applicant.


12

--------------------------------------------------------------------------------




Information about this agreement will be published on the Internet and linked to
the website www.recovery.gov, maintained by the Accountability and Transparency
Board.  The Board may exclude posting contractual or other information on the
website on a case-by-case basis when necessary to protect national security or
to protect information that is not subject to disclosure under sections 552 and
552a of title 5, United States Code.


F.   Protecting State and Local Government and Contractor Whistleblowers.


The requirements of Section 1553 of the Act are summarized below.  They include,
but are not limited to:


Prohibition on Reprisals:  An employee of any non-Federal employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, may not be discharged, demoted, or otherwise discriminated against as a
reprisal for disclosing, including a disclosure made in the ordinary course of
an employee's duties, to the Accountability and Transparency Board, an inspector
general, the Comptroller General, a member of Congress, a State or Federal
regulatory or law enforcement agency, a person with supervisory authority over
the employee (or other person working for the employer who has the authority to
investigate, discover or terminate misconduct), a court or grand jury, the head
of a Federal agency, or their representatives information that the employee
believes is evidence of:
- gross mismanagement of an agency contract or grant relating to covered funds;
- a gross waste of covered funds;
- a substantial and specific danger to public health or safety related to the
implementation or use of covered funds;
- an abuse of authority related to the implementation or use of covered funds;
or
- as violation of law, rule, or regulation related to an agency contract
(including the competition for or negotiation of a contract) or grant, awarded
or issued relating to covered funds.


Agency Action:  Not later than 30 days after receiving an inspector general
report of an alleged reprisal, the head of the agency shall determine whether
there is sufficient basis to conclude that the non-Federal employer has
subjected the employee to a prohibited reprisal.  The agency shall either issue
an order denying relief in whole or in part or shall take one or more of the
following actions:
- Order the employer to take affirmative action to abate the reprisal.
- Order the employer to reinstate the person to the position that the person
held before the reprisal, together with compensation including back pay,
compensatory damages, employment benefits, and other terms and conditions of
employment that would apply to the person in that position if the reprisal had
not been taken.
- Order the employer to pay the employee an amount equal to the aggregate amount
of all costs and expenses (including attorneys' fees and expert witnesses' fees)
that were reasonably incurred by the employee for or in connection with,
bringing the complaint regarding the reprisal, as determined by the head of a
court of competent jurisdiction.


Nonenforceablity of Certain Provisions Waiving Rights and remedies or Requiring
Arbitration:  Except as provided in a collective bargaining agreement, the
rights and remedies provided to aggrieved employees by this section may not be
waived by any agreement, policy, form, or condition of employment, including any
predispute arbitration agreement.  No predispute arbitration agreement shall be
valid or enforceable if it requires arbitration of a dispute arising out of this
section.


Requirement to Post Notice of Rights and Remedies:  Any employer receiving
covered funds under the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, shall post notice of the rights and remedies as required therein. (Refer
to section 1553 of the American Recovery and Reinvestment Act of 2009, Pub. L.
111-5, www.Recovery.gov, for specific requirements of this section and
prescribed language for the notices.).


G. RESERVED


H. False Claims Act


Recipient and sub-recipients shall promptly refer to the DOE or other
appropriate Inspector General any credible evidence that a principal, employee,
agent, contractor, sub-grantee, subcontractor or other person has submitted a
false claim under the False Claims Act or has committed a criminal or civil
violation of laws pertaining to fraud, conflict of interest, bribery, gratuity
or similar misconduct involving those funds.
 
13

--------------------------------------------------------------------------------


 
I. Information in Support of Recovery Act Reporting


Recipient may be required to submit backup documentation for expenditures of
funds under the Recovery Act including such items as timecards and
invoices.  Recipient shall provide copies of backup documentation at the request
of the Contracting Officer or designee.


J. Availability of Funds


Funds appropriated under the Recovery Act and obligated to this award are
available for reimbursement of costs until September 30, 2015.




K. RESERVED


REPORTING AND REGISTRATION REQUIREMENTS UNDER SECTION 1512 OF THE RECOVERY ACT


(a) This award requires the recipient to complete projects or activities which
are funded under the American Recovery and Reinvestment Act of 2009 (Recovery
Act) and to report on use of Recovery Act funds provided through this award.
Information from these reports will be made available to the public.


(b) The reports are due no later than ten calendar days after each calendar
quarter in which the recipient receives the assistance award funded in whole or
in part by the Recovery Act.


(c) Recipients and their first-tier recipients must maintain current
registrations in the Central Contractor Registration (http://www.ccr.gov) at all
times during which they have active federal awards funded with Recovery Act
funds. A Dun and Bradstreet Data Universal Numbering System (DUNS) Number
(http://www.dnb.com) is one of the requirements for registration in the Central
Contractor Registration.
 
(d) The recipient shall report the information described in section 1512(c) of
the Recovery Act using the reporting instructions and data elements that will be
provided online at http://www.FederalReporting.gov and ensure that any
information that is pre-filled is corrected or updated as needed.


RECOVERY ACT TRANSACTIONS LISTED IN SCHEDULE OF EXPENDITURES OF FEDERAL AWARDS
AND RECIPIENT RESPONSIBILITIES FOR INFORMING SUBRECIPIENTS


(a) To maximize the transparency and accountability of funds authorized under
the American Recovery and Reinvestment Act of 2009 (Pub. L. 111--5) (Recovery
Act) as required by Congress and in accordance with 2 CFR 215.21 "Uniform
Administrative Requirements for Grants and Agreements" and OMB Circular A--102
Common Rules provisions, recipients agree to maintain records that identify
adequately the source and application of Recovery Act funds. OMB Circular A--102
is available at http://www.whitehouse.gov/omb/circulars/a102/a102.html.


(b) For recipients covered by the Single Audit Act Amendments of 1996 and OMB
Circular A--133, "Audits of States, Local Governments, and Non-Profit
Organizations," recipients agree to separately identify the expenditures for
Federal awards under the Recovery Act on the Schedule of Expenditures of Federal
Awards (SEFA) and the Data Collection Form (SF--SAC) required by OMB Circular
A--133. OMB Circular A--133 is available at
http://www.whitehouse.gov/omb/circulars/a133/a133.html. This shall be
accomplished by identifying expenditures for Federal awards made under the
Recovery Act separately on the SEFA, and as separate rows under Item 9 of Part
III on the SF--SAC by CFDA number, and inclusion of the prefix "ARRA-" in
identifying the name of the Federal program on the SEFA and as the first
characters in Item 9d of Part III on the SF--SAC.


(c) Recipients agree to separately identify to each subrecipient, and document
at the time of subaward and at the time of disbursement of funds, the Federal
award number, CFDA number, and amount of Recovery Act funds. When a recipient
awards Recovery Act funds for an existing program, the information furnished to
subrecipients shall distinguish the subawards of incremental Recovery Act funds
from regular subawards under the existing program.


(d) Recipients agree to require their subrecipients to include on their SEFA
information to specifically identify Recovery Act funding similar to the
requirements for the recipient SEFA described above. This information is needed
to allow the recipient to properly monitor subrecipient expenditure of ARRA
funds as well as oversight by the Federal awarding agencies, Offices of
Inspector General and the Government Accountability Office.
 
14

--------------------------------------------------------------------------------


 
DAVIS BACON ACT AND CONTRACT WORK HOURS AND SAFETY STANDARDS ACT


Definitions: For purposes of this article, Davis Bacon Act and Contract Work
Hours and Safety Standards Act, the following definitions are applicable:


(1) “Award” means any grant, cooperative agreement or technology investment
agreement made with Recovery Act funds by the Department of Energy (DOE) to a
Recipient.  Such Award must require compliance with the labor standards clauses
and wage rate requirements of the Davis-Bacon Act (DBA) for work performed by
all laborers and mechanics employed by Recipients (other than a unit of State or
local government whose own employees perform the construction) Subrecipients,
Contractors and subcontractors.


(2) “Contractor” means an entity that enters into a Contract.  For purposes of
these clauses, Contractor shall include (as applicable) prime
contractors,  Recipients, Subrecipients, and Recipients’ or Subrecipients’
contractors, subcontractors, and lower-tier subcontractors. “Contractor” does
not mean a unit of State or local government where construction is performed by
its own employees.”


(3) “Contract” means a contract executed by a Recipient, Subrecipient, prime
contractor or any tier subcontractor for construction, alteration, or
repair.  It may also mean (as applicable) (i) financial assistance instruments
such as grants, cooperative agreements, technology investment agreements, and
loans; and, (ii) Sub awards, contracts and subcontracts issued under financial
assistance agreements.  “Contract” does not mean a financial assistance
instrument with a unit of State or local government where construction is
performed by its own employees.


(4) “Contracting Officer” means the DOE official authorized to execute an Award
on behalf of DOE and who is responsible for the business management and
non-program aspects of the financial assistance process.


(5) “Recipient” means any entity other than an individual that receives an Award
of Federal funds in the form of a grant, cooperative agreement or technology
investment agreement directly from the Federal Government and is financially
accountable for the use of any DOE funds or property, and is legally responsible
for carrying out the terms and conditions of the program and Award.


(6) “Subaward” means an award of financial assistance in the form of money, or
property in lieu of money, made under an award by a Recipient to an eligible
Subrecipient or by a Subrecipient to a lower- tier subrecipient.  The term
includes financial assistance when provided by any legal agreement, even if the
agreement is called a contract, but does not include the Recipient’s procurement
of goods and services to carry out the program nor does it include any form of
assistance which is excluded from the definition of “Award” above.


(7) “Subrecipient” means a non-Federal entity that expends Federal funds
received from a Recipient to carry out a Federal program, but does not include
an individual that is a beneficiary of such a program.
 
15

--------------------------------------------------------------------------------


 
   (a) Davis Bacon Act


  (1) Minimum wages.


(i) All laborers and mechanics employed or working upon the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), will be paid unconditionally
and not less often than once a week, and without subsequent deduction or rebate
on any account (except such payroll deductions as are permitted by regulations
issued by the Secretary of Labor under the Copeland Act (29 CFR part 3) ), the
full amount of wages and bona fide fringe benefits (or cash equivalents thereof)
due at time of payment computed at rates not less than those contained in the
wage determination of the Secretary of Labor which is attached hereto and made a
part hereof, regardless of any contractual relationship which may be alleged to
exist between the Contractor and such laborers and mechanics.


Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of paragraph (a)(1)(iv) of this section; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than
quarterly) under plans, funds, or programs which cover the particular weekly
period, are deemed to be constructively made or incurred during such weekly
period. Such laborers and mechanics shall be paid the appropriate wage rate and
fringe benefits on the wage determination for the classification of work
actually performed, without regard to skill, except as provided in § 5.5(a)(4).
Laborers or mechanics performing work in more than one classification may be
compensated at the rate specified for each classification for the time actually
worked therein: Provided, That the employer's payroll records accurately set
forth the time spent in each classification in which work is performed. The wage
determination (including any additional classification and wage rates conformed
under paragraph (a)(1)(ii) of this section) and the Davis-Bacon poster (WH-1321)
shall be posted at all times by the Contractor and its subcontractors at the
site of the work in a prominent and accessible place where it can be easily seen
by the workers.


(ii)(A) The Contracting Officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the Contract shall be classified in conformance
with the wage determination. The Contracting Officer shall approve an additional
classification and wage rate and fringe benefits therefore only when the
following criteria have been met:


(1) The work to be performed by the classification requested is not performed by
a classification in the wage determination; and


(2) The classification is utilized in the area by the construction industry; and


(3) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.


(B) If the Contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the Contracting Officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the Contracting Officer to the Administrator of the Wage and Hour Division,
U.S. Department of Labor, Washington, DC 20210. The Administrator, or an
authorized representative, will approve, modify, or disapprove every additional
classification action within 30 days of receipt and so advise the Contracting
Officer or will notify the Contracting Officer within the 30-day period that
additional time is necessary.


(C) In the event the Contractor, the laborers or mechanics to be employed in the
classification or their representatives, and the Contracting Officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the Contracting Officer
shall refer the questions, including the views of all interested parties and the
recommendation of the Contracting Officer, to the Administrator for
determination. The Administrator, or an authorized representative, will issue a
determination within 30 days of receipt and so advise the Contracting Officer or
will notify the Contracting Officer within the 30-day period that additional
time is necessary.
 
16

--------------------------------------------------------------------------------




(D) The wage rate (including fringe benefits where appropriate) determined
pursuant to paragraphs (a)(1)(ii)(B) or (C) of this section, shall be paid to
all workers performing work in the classification under this Contract from the
first day on which work is performed in the classification.


(iii) Whenever the minimum wage rate prescribed in the Contract for a class of
laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, the Contractor shall either pay the benefit as stated in the wage
determination or shall pay another bona fide fringe benefit or an hourly cash
equivalent thereof.


(iv) If the Contractor does not make payments to a trustee or other third
person, the Contractor may consider as part of the wages of any laborer or
mechanic the amount of any costs reasonably anticipated in providing bona fide
fringe benefits under a plan or program, Provided, That the Secretary of Labor
has found, upon the written request of the Contractor, that the applicable
standards of the Davis-Bacon Act have been met. The Secretary of Labor may
require the Contractor to set aside in a separate account assets for the meeting
of obligations under the plan or program.


(2) Withholding. The Department of Energy or the Recipient or Subrecipient shall
upon its own action or upon written request of an authorized representative of
the Department of Labor withhold or cause to be withheld from the Contractor
under this Contract or any other Federal contract with the same prime
contractor, or any other federally-assisted contract subject to Davis-Bacon
prevailing wage requirements, which is held by the same prime contractor, so
much of the accrued payments or advances as may be considered necessary to pay
laborers and mechanics, including apprentices, trainees, and helpers, employed
by the Contractor or any subcontractor the full amount of wages required by the
Contract. In the event of failure to pay any laborer or mechanic, including any
apprentice, trainee, or helper, employed or working on the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), all or part of the wages
required by the Contract, the Department of Energy, Recipient, or
Subrecipient,  may, after written notice to the Contractor, sponsor, applicant,
or owner, take such action as may be necessary to cause the suspension of any
further payment, advance, or guarantee of funds until such violations have
ceased.


(3) Payrolls and basic records.


(i) Payrolls and basic records relating thereto shall be maintained by the
Contractor during the course of the work and preserved for a period of three
years thereafter for all laborers and mechanics working at the site of the work
(or under the United States Housing Act of 1937, or under the Housing Act of
1949, in the construction or development of the project). Such records shall
contain the name, address, and social security number of each such worker, his
or her correct classification, hourly rates of wages paid (including rates of
contributions or costs anticipated for bona fide fringe benefits or cash
equivalents thereof of the types described in section 1(b)(2)(B) of the
Davis-Bacon Act), daily and weekly number of hours worked, deductions made and
actual wages paid. Whenever the Secretary of Labor has found under 29 CFR
5.5(a)(1)(iv) that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in section 1(b)(2)(B) of the Davis-Bacon Act, the Contractor shall
maintain records which show that the commitment to provide such benefits is
enforceable, that the plan or program is financially responsible, and that the
plan or program has been communicated in writing to the laborers or mechanics
affected, and records which show the costs anticipated or the actual cost
incurred in providing such benefits. Contractors employing apprentices or
trainees under approved programs shall maintain written evidence of the
registration of apprenticeship programs and certification of trainee programs,
the registration of the apprentices and trainees, and the ratios and wage rates
prescribed in the applicable programs.
 
17

--------------------------------------------------------------------------------


 
  (ii)   
(A) The Contractor shall submit weekly for each week in which any Contract work
is performed a copy of all payrolls to the Department of Energy if the agency is
a party to the Contract, but if the agency is not such a party, the Contractor
will submit the payrolls to the Recipient or Subrecipient (as applicable),
applicant, sponsor, or owner, as the case may be, for transmission to the
Department of Energy. The payrolls submitted shall set out accurately and
completely all of the information required to be maintained under 29 CFR
5.5(a)(3)(i), except that full social security numbers and home addresses shall
not be included on weekly transmittals. Instead the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of the employee's social security number). The required weekly
payroll information may be submitted in any form desired. Optional Form WH-347
is available for this purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. The prime
Contractor is responsible for the submission of copies of payrolls by all
subcontractors. Contractors and subcontractors shall maintain the full social
security number and current address of each covered worker, and shall provide
them upon request to the Department of Energy if the agency is a party to the
Contract, but if the agency is not such a party, the Contractor will submit them
to the Recipient or Subrecipient (as applicable), applicant, sponsor, or owner,
as the case may be, for transmission to the Department of Energy, the
Contractor, or the Wage and Hour Division of the Department of Labor for
purposes of an investigation or audit of compliance with prevailing wage
requirements. It is not a violation of this section for a prime contractor to
require a subcontractor to provide addresses and social security numbers to the
prime contractor for its own records, without weekly submission to the
sponsoring government agency (or the Recipient or Subrecipient (as applicable),
applicant, sponsor, or owner).



(B) Each payroll submitted shall be accompanied by a “Statement of Compliance,”
signed by the Contractor or subcontractor or his or her agent who pays or
supervises the payment of the persons employed under the Contract and shall
certify the following:


(1) That the payroll for the payroll period contains the information required to
be provided under § 5.5 (a)(3)(ii) of Regulations, 29 CFR part 5, the
appropriate information is being maintained under § 5.5 (a)(3)(i) of
Regulations, 29 CFR part 5, and that such information is correct and complete;


(2) That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the Contract during the payroll period has been paid the
full weekly wages earned, without rebate, either directly or indirectly, and
that no deductions have been made either directly or indirectly from the full
wages earned, other than permissible deductions as set forth in Regulations, 29
CFR part 3;


(3) That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the Contract.


 
(C) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the “Statement of Compliance” required by paragraph (a)(3)(ii)(B)
of this section.



(D) The falsification of any of the above certifications may subject the
Contractor or subcontractor to civil or criminal prosecution under section 1001
of title 18 and section 3729 of title 31 of the United States Code.


(iii) The Contractor or subcontractor shall make the records required under
paragraph (a)(3)(i) of this section available for inspection, copying, or
transcription by authorized representatives of the Department of Energy or the
Department of Labor, and shall permit such representatives to interview
employees during working hours on the job. If the Contractor or subcontractor
fails to submit the required records or to make them available, the Federal
agency may, after written notice to the Contractor, sponsor, applicant, or
owner, take such action as may be necessary to cause the suspension of any
further payment, advance, or guarantee of funds. Furthermore, failure to submit
the required records upon request or to make such records available may be
grounds for debarment action pursuant to 29 CFR 5.12.
 
18

--------------------------------------------------------------------------------


 
(4) Apprentices and trainees--


(i) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first 90 days of probationary employment as an apprentice in such an
apprenticeship program, who is not individually registered in the program, but
who has been certified by the Office of Apprenticeship Training, Employer and
Labor Services or a State Apprenticeship Agency (where appropriate) to be
eligible for probationary employment as an apprentice. The allowable ratio of
apprentices to journeymen on the job site in any craft classification shall not
be greater than the ratio permitted to the Contractor as to the entire work
force under the registered program. Any worker listed on a payroll at an
apprentice wage rate, who is not registered or otherwise employed as stated
above, shall be paid not less than the applicable wage rate on the wage
determination for the classification of work actually performed. In addition,
any apprentice performing work on the job site in excess of the ratio permitted
under the registered program shall be paid not less than the applicable wage
rate on the wage determination for the work actually performed. Where a
Contractor is performing construction on a project in a locality other than that
in which its program is registered, the ratios and wage rates (expressed in
percentages of the journeyman's hourly rate) specified in the Contractor's or
subcontractor's registered program shall be observed. Every apprentice must be
paid at not less than the rate specified in the registered program for the
apprentice's level of progress, expressed as a percentage of the journeymen
hourly rate specified in the applicable wage determination. Apprentices shall be
paid fringe benefits in accordance with the provisions of the apprenticeship
program. If the apprenticeship program does not specify fringe benefits,
apprentices must be paid the full amount of fringe benefits listed on the wage
determination for the applicable classification. If the Administrator determines
that a different practice prevails for the applicable apprentice classification,
fringes shall be paid in accordance with that determination. In the event the
Office of Apprenticeship Training, Employer and Labor Services, or a State
Apprenticeship Agency recognized by the Office, withdraws approval of an
apprenticeship program, the Contractor will no longer be permitted to utilize
apprentices at less than the applicable predetermined rate for the work
performed until an acceptable program is approved.


(ii) Trainees. Except as provided in 29 CFR 5.16, trainees will not be permitted
to work at less than the predetermined rate for the work performed unless they
are employed pursuant to and individually registered in a program which has
received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration. Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee's level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage rate on
the wage determination for the classification of work actually performed. In
addition, any trainee performing work on the job site in excess of the ratio
permitted under the registered program shall be paid not less than the
applicable wage rate on the wage determination for the work actually performed.
In the event the Employment and Training Administration withdraws approval of a
training program, the Contractor will no longer be permitted to utilize trainees
at less than the applicable predetermined rate for the work performed until an
acceptable program is approved.


(iii) Equal employment opportunity. The utilization of apprentices, trainees and
journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended and 29 CFR part
30.
 
19

--------------------------------------------------------------------------------




(5) Compliance with Copeland Act requirements. The Contractor shall comply with
the requirements of 29 CFR part 3, which are incorporated by reference in this
Contract.


(6) Contracts and Subcontracts. The Recipient, Subrecipient, the Recipient’s and
Subrecipient’s contractors and subcontractor shall insert in any Contracts the
clauses contained herein in(a)(1) through (10) and such other clauses as the
Department of Energy may by appropriate instructions require, and also a clause
requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for the compliance by any
subcontractor or lower tier subcontractor with all of the paragraphs in this
clause.


(7) Contract termination: debarment. A breach of the Contract clauses in 29 CFR
5.5 may be grounds for termination of the Contract, and for debarment as a
contractor and a subcontractor as provided in 29 CFR 5.12.


(8) Compliance with Davis-Bacon and Related Act requirements. All rulings and
interpretations of the Davis-Bacon and Related Acts contained in 29 CFR parts 1,
3, and 5 are herein incorporated by reference in this Contract.


(9) Disputes concerning labor standards. Disputes arising out of the labor
standards provisions of this Contract shall not be subject to the general
disputes clause of this Contract. Such disputes shall be resolved in accordance
with the procedures of the Department of Labor set forth in 29 CFR parts 5, 6,
and 7. Disputes within the meaning of this clause include disputes between the
Recipient, Subrecipient, the Contractor (or any of its subcontractors) and the
contracting agency, the U.S. Department of Labor, or the employees or their
representatives.


(10) Certification of eligibility.


(i) By entering into this Contract, the Contractor certifies that neither it
(nor he or she) nor any person or firm who has an interest in the Contractor's
firm is a person or firm ineligible to be awarded Government contracts by virtue
of section 3(a) of the Davis-Bacon Act or 29 CFR 5.12(a)(1).


(ii) No part of this Contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue of section 3(a) of the
Davis-Bacon Act or 29 CFR 5.12(a)(1).


(iii) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.




 (b) Contract Work Hours and Safety Standards Act. As used in this paragraph,
the terms laborers and mechanics include watchmen and guards.


(1) Overtime requirements. No Contractor or subcontractor contracting for any
part of the Contract work which may require or involve the employment of
laborers or mechanics shall require or permit any such laborer or mechanic in
any workweek in which he or she is employed on such work to work in excess of
forty hours in such workweek unless such laborer or mechanic receives
compensation at a rate not less than one and one-half times the basic rate of
pay for all hours worked in excess of forty hours in such workweek.
 
20

--------------------------------------------------------------------------------




(2) Violation; liability for unpaid wages; liquidated damages. In the event of
any violation of the clause set forth in paragraph (b)(1) of this section the
Contractor and any subcontractor responsible therefore shall be liable for the
unpaid wages. In addition, such Contractor and subcontractor shall be liable to
the United States (in the case of work done under contract for the District of
Columbia or a territory, to such District or to such territory), for liquidated
damages. Such liquidated damages shall be computed with respect to each
individual laborer or mechanic, including watchmen and guards, employed in
violation of the clause set forth in paragraph (b)(1) of this section, in the
sum of $10 for each calendar day on which such individual was required or
permitted to work in excess of the standard workweek of forty hours without
payment of the overtime wages required by the clause set forth in paragraph
(b)(1) of this section.


(3) Withholding for unpaid wages and liquidated damages. The Department of
Energy or the Recipient or Subrecipient shall upon its own action or upon
written request of an authorized representative of the Department of Labor
withhold or cause to be withheld, from any moneys payable on account of work
performed by the Contractor or subcontractor under any such contract or any
other Federal contract with the same prime Contractor, or any other
federally-assisted contract subject to the Contract Work Hours and Safety
Standards Act, which is held by the same prime contractor, such sums as may be
determined to be necessary to satisfy any liabilities of such Contractor or
subcontractor for unpaid wages and liquidated damages as provided in the clause
set forth in paragraph (b)(2) of this section.


(4) Contracts and Subcontracts. The Recipient, Subrecipient, and Recipient’s and
Subrecipient’s contractor or subcontractor shall insert in any Contracts, the
clauses set forth in paragraph (b)(1) through (4) of this section and also a
clause requiring the subcontractors to include these clauses in any lower tier
subcontracts. The Recipient shall be responsible for compliance by any
subcontractor or lower tier subcontractor with the clauses set forth in
paragraphs (b)(1) through (4) of this section.


(5) The Contractor or subcontractor shall maintain payrolls and basic payroll
records during the course of the work and shall preserve them for a period of
three years from the completion of the Contract for all laborers and mechanics,
including guards and watchmen, working on the Contract. Such records shall
contain the name and address of each such employee, social security number,
correct classifications, hourly rates of wages paid, daily and weekly number of
hours worked, deductions made, and actual wages paid.  The records to be
maintained under this paragraph shall be made available by the Contractor or
subcontractor for inspection, copying, or transcription by authorized
representatives of the Department of Energy and the Department of Labor, and the
Contractor or subcontractor will permit such representatives to interview
employees during working hours on the job.


RECIPIENT FUNCTIONS


(1) On behalf of the Department of Energy (DOE), Recipient shall perform the
following functions:
(a) Obtain, maintain, and monitor all DBA certified payroll records submitted by
the Subrecipients and Contractors at any tier under this Award;
(b) Review all DBA certified payroll records for compliance with DBA
requirements, including applicable DOL wage determinations;
(c) Notify DOE of any non-compliance with DBA requirements by Subrecipients or
Contractors at any tier, including any non-compliances identified as the result
of reviews performed pursuant to paragraph (b) above;
(d) Address any Subrecipient and any Contractor DBA non-compliance issues; if
DBA non-compliance issues cannot be resolved in a timely manner, forward
complaints, summary of investigations and all relevant information to DOE;
(e) Provide DOE with detailed information regarding the resolution of any DBA
non-compliance issues;
(f) Perform services in support of DOE investigations of complaints filed
regarding noncompliance by Subrecipients and Contractors with DBA requirements;
(g) Perform audit services as necessary to ensure compliance by Subrecipients
and Contractors with DBA requirements and as requested by the Contracting
Officer; and
 
21

--------------------------------------------------------------------------------


 
(h) Provide copies of all records upon request by DOE or DOL in a timely manner.
(2) All records maintained on behalf of the DOE in accordance with paragraph (1)
above are federal government (DOE) owned records. DOE or an authorized
representative shall be granted access to the records at all times.
(3) In the event of, and in response to any Freedom of Information Act, 5 U.S.C.
552, requests submitted to DOE, Recipient shall provide such records to DOE
within 5 business days of receipt of a request from DOE.


FINAL INCURRED COST AUDIT


In accordance with 10 CFR 600, DOE reserves the right to initiate a final
incurred cost audit on this award.  If the audit has not been performed or
completed prior to the closeout of the award, DOE retains the right to recover
an appropriate amount after fully considering the recommendations on disallowed
costs resulting from the final audit.
 
22

--------------------------------------------------------------------------------


 


Attachment 6 - Negotiated Changes To Award from Application Dated May 18, 2009


 
·
Originally the Recipient intended to expand their Indianapolis site on Hague
road, and their site at Noblesville. After further consideration they found that
it would be more cost effective to buy a third site, their planned facility in
Greenfield, IN. Rather instead of expanding the facilities at Hague Road and
Noblesville, they will bring these up to full capacity for the current building
footprints, and then the additional production capability will be put into the
Greenfield site. The focus of the Noblesville site has changed slightly also.
They originally intended the Noblesville site to be for testing and Pack
assembly. They will now use the Noblesville site primarily for testing, and pack
assembly will take place at Greenfield. Despite these changes, the total
estimated production capability has not changed from the original application.

 

 
·
The original application requested a Federal cost share of 75%. Upon selection
the selection official requested the Recipient provide 50% cost share as a
condition of award.  The Recipient has concurred with this selection
condition.  The project total cost has not changed from the original
application. The Recipient will simply be paying 50% of the cost share instead
of the proposed 25%.



 
·
The Recipient submitted confidence letters in regards to the ability to meet the
cost share.



 
·
The Recipient elected to participate in the class waiver.

 
 
·
Contingencies have been removed from the proposed budget.

 

--------------------------------------------------------------------------------

